Exhibit 10.62

EXECUTION COPY

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

DEVELOPMENT AND OPTION AGREEMENT

Dated as of December 22, 2011

by and between

VIROPHARMA INCORPORATED

and

MERITAGE PHARMA, INC.



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND INTERPRETATIONS

     2   

1.1.

   Definitions      2   

1.2.

   Interpretation      12   

ARTICLE II OPTION TO ACQUIRE THE COMPANY; DELIVERIES

     12   

2.1.

   Option to Acquire the Company      12   

2.2.

   Consideration for the Option and Purchase Option      12   

2.3.

   Optionee’s Deliveries      12   

2.4.

   The Company’s Deliveries      13   

2.5.

   Withholding Rights      14   

2.6.

   Actions Upon Exercise of the Option. In the event that Optionee exercises the
Option:      14   

2.7.

   Exercise of Option Pursuant to Optionee’s Right of Indemnity      16   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     17   

3.1.

   Organization and Capitalization of the Company      17   

3.2.

   Subsidiaries      19   

3.3.

   Authority of the Company      19   

3.4.

   Financial Statements      20   

3.5.

   Operations Since Balance Sheet Date      20   

3.6.

   No Undisclosed Liabilities      21   

3.7.

   Tax Matters      21   

3.8.

   Conflicts; Consents, Approvals, Etc.      23   

3.9.

   Permits; Regulatory Matters      24   

3.10.

   Tangible Property      26   

3.11.

   Books and Records      27   

3.12.

   Intellectual Property      27   

3.13.

   Inventories      29   

3.14.

   Related Party Transactions      29   

3.15.

   Employees and Related Agreements; ERISA      30   

3.16.

   Employee Relations      31   

3.17.

   Contracts      31   

3.18.

   Litigation and Governmental Orders      32   

3.19.

   Compliance with Laws      33   

3.20.

   Environmental Matters      33   

3.21.

   Insurance      33   

3.22.

   Customers and Suppliers      33   

3.23.

   Takeover Laws      33   

3.24.

   Approval by Stockholders      34   

 

i



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

TABLE OF CONTENTS

(continued)

 

          Page  

3.25.

   Absence of Unlawful Payments      34   

3.26.

   Brokers      34   

3.27.

   Disclosure      34   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF OPTIONEE

     34   

4.1.

   Organization of Optionee      34   

4.2.

   Authority of Optionee      35   

4.3.

   Brokers      35   

4.4.

   Financial Wherewithal      36   

4.5.

   Due Diligence Investigation      36   

ARTICLE V ACTION PRIOR TO THE OPTION TERMINATION DATE

     37   

5.1.

   Investigation by Optionee; Information Rights      37   

5.2.

   Preserve Accuracy of Representations and Warranties; Notification of Certain
Matters      39   

5.3.

   Consents of Third Parties; Governmental Approvals      40   

5.4.

   Conduct of Business by the Company and the Subsidiaries      41   

5.5.

   Acquisition Proposals      45   

5.6.

   Takeover Laws      45   

5.7.

   Required Company Stockholder Vote; Voting Agreement      45   

5.8.

   Access to Information      46   

5.9.

   Option Milestone Payments      46   

ARTICLE VI INDEMNIFICATION

     47   

6.1.

   Survival      47   

6.2.

   Right to Indemnification      47   

6.3.

   Limitations on Liability      48   

6.4.

   Procedure for Claims between Parties      49   

6.5.

   Defense of Third-Party Claims      49   

6.6.

   Subrogation      50   

6.7.

   Limitation on Damages      51   

6.8.

   Characterization of Indemnification Payments      51   

ARTICLE VII TERMINATION

     51   

7.1.

   Termination Rights      51   

7.2.

   Effect of Termination      52   

ARTICLE VIII GENERAL PROVISIONS

     52   

8.1.

   Confidential Nature of Information      52   

 

ii



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

TABLE OF CONTENTS

(continued)

 

          Page  

8.2.

   No Public Announcement      52   

8.3.

   Notices      53   

8.4.

   Successors and Assigns      53   

8.5.

   Entire Agreement; Amendments      54   

8.6.

   Partial Invalidity      54   

8.7.

   Waivers      54   

8.8.

   Expenses      54   

8.9.

   Execution in Counterparts      54   

8.10.

   Exclusivity of Representations and Warranties      55   

8.11.

   Force Majeure      55   

8.12.

   Governing Law      55   

8.13.

   Submission to Jurisdiction      55   

8.14.

   Waiver of Jury Trial      55   

EXHIBITS

A. Form of Voting and Indemnity Agreement

B. Form of Merger Agreement

C. Operating Plan

D. Form of Opinion of Latham & Watkins LLP

 

iii



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

DEVELOPMENT AND OPTION AGREEMENT

THIS DEVELOPMENT AND OPTION AGREEMENT (this “Agreement”) is made and entered
into as of December 22, 2011 by and between ViroPharma Incorporated, a Delaware
corporation (“Optionee”), and Meritage Pharma, Inc., a Delaware corporation (the
“Company”).

WHEREAS, upon the terms and subject to the conditions contained herein, Optionee
has agreed to make certain payments related to the Company’s development of the
OBS Development Product, and, in connection therewith, the Company has agreed to
grant to Optionee during the period beginning on the date hereof and ending on
the Option Termination Date an exclusive option to acquire the Company pursuant
to a merger (the “Merger”) of Merger Sub with and into the Company, with the
Company continuing as the surviving corporation, all pursuant to the terms and
conditions of this Agreement, the Merger Agreement and the General Corporation
Law of the State of Delaware (the “DGCL”);

WHEREAS, Optionee and certain holders of Outstanding Company Stock are entering
into a Voting and Indemnity Agreement in the form of Exhibit A (the “Voting
Agreement”), pursuant to which such holders have or will have, among other
things, (a) agreed to vote in favor of the transactions contemplated by this
Agreement and the Merger Agreement and (b) granted to Optionee an indemnity
right to purchase all of the Outstanding Company Stock owned by such holders on
the terms and conditions as specified therein (the “Optionee Indemnity Right”);

WHEREAS, the Stockholders who have entered into the Voting Agreement as of the
date hereof together own, beneficially and of record, at least (i) an aggregate
of 90% of the outstanding shares of the Company’s Common Stock, par value
$0.0001 per share (the “Common Stock”), and (ii) an aggregate of 90% of the
outstanding shares of the Company’s Series A Preferred Stock, par value $0.0001
per share (the “Series A Preferred Stock,” which is sometimes referred to herein
as the “Preferred Stock”), in each case determined on a fully-diluted basis
assuming the conversion of all outstanding shares of Preferred Stock and the
exercise of all options, warrants or other rights convertible into or
exercisable for shares of Common Stock or Preferred Stock (the “Signing Date
Required Company Stockholder Vote”); and

WHEREAS, (i) the Board of Directors of the Company has determined that the
Option and the Merger are each in the best interest of the Company and its
stockholders and has approved and declared advisable this Agreement, the Merger
Agreement (to the extent the Option is exercised on the terms hereof (including
the Merger Agreement in the form attached hereto)) and the transactions
contemplated hereby and thereby and (ii) the Board of Directors of Optionee (or
a duly authorized committee thereof) has approved this Agreement and the
transactions contemplated hereby.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties to this Agreement agree as follows:

 



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

1.1. Definitions. In this Agreement, the following terms have the meanings
specified or referred to in this Section 1.1 and shall be equally applicable to
both the singular and plural forms.

“Acquisition Proposal” has the meaning specified in Section 5.5.

“Action” means any claim, action, suit or proceeding, arbitral action,
governmental inquiry, criminal prosecution or other investigation.

“Affiliate” means, with respect to any Person, any other Person which, at the
time of determination, directly or indirectly through one or more intermediaries
Controls, is Controlled by or is under common Control with such Person.
“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The terms “Controlled by,” “under
common Control with” and “Controlling” shall have correlative meanings.

“Agreement” means this Option Agreement.

“Amended and Restated UCSD License” means an amended and restated license
agreement, by and between the Company and The Regents of the University of
California.

“Antitrust Division” means the Antitrust Division of the United States
Department of Justice.

“Audited Company Financial Statements” has the meaning specified in Section 3.4.

“Balance Sheet Date” has the meaning specified in Section 3.4.

“Basket” has the meaning specified in Section 6.3(b).

“Bring-Down Certificate” has the meaning specified in Section 2.6(b)(i).

“Business” means the business and operations of the Company, as conducted as of
the date of this Agreement.

“Certificate of Incorporation” means the Restated Certificate of Incorporation
of the Company, as amended as of the date of this Agreement.

“Claim Notice” has the meaning specified in Section 6.4(a).

“Closing Date” has the meaning specified in the Merger Agreement.

 

2



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

“Closing Payment Amount” has the meaning specified in the Merger Agreement.

“Code” means the Internal Revenue Code of 1986.

“Common Stock” has the meaning specified in the recitals to this Agreement.

“Company” has the meaning specified in the first paragraph of this Agreement.

“Company Ancillary Agreements” means the Voting Agreement, the certificate being
delivered pursuant to Section 2.4(c) and the Bring-Down Certificate.

“Company Benefit Plans” has the meaning specified in Section 3.15(a).

“Company Disclosure Schedule” has the meaning specified in the first paragraph
of Article III.

“Company Financial Statements” has the meaning specified in Section 3.4.

“Company Indemnitees” means (i) the Company and its Affiliates, (ii) the
directors, officers, employees, agents and representatives of the Company and
its Affiliates and (iii) the respective successors and assigns of each of the
foregoing.

“Company Property” means any real or personal property, plant, building,
facility, structure, underground storage tank, equipment or unit, or other asset
owned, leased or operated by the Company or a Subsidiary.

“Confidentiality Agreement” means the Confidential Disclosure Agreement between
the Company and Optionee, dated as of November 18, 2009, as may be amended from
time to time.

“Continuation Notice” has the meaning specified in Section 1.1 (Definition of
Third Option Milestone).

“Contract” means any legally binding contract, agreement, indenture, note, bond,
loan, instrument, lease, conditional sales contract, mortgage or other
arrangement, whether written or oral.

“Copyrights” shall mean any and all copyrights and copyright applications
registered or filed with any Governmental Body.

“Court Order” means any judgment, order, award or decree of any United States
federal, state or local, or any supra-national or non-U.S., court or tribunal
and any award in any arbitration proceeding.

“Current Balance Sheet” has the meaning specified in Section 3.4.

 

3



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

“Damages” means any out-of-pocket liabilities, losses, damages, penalties,
fines, costs or expenses (including reasonable attorneys’ fees and expenses),
but excluding any special, indirect, consequential, exemplary and punitive
damages, and any damages associated with any lost profits or lost opportunities
(including loss of future revenue, income or profits, diminution of value or
loss of business reputation). The parties hereto hereby acknowledge and agree
that “Damages” will be calculated without applying any multiple of revenue or
earnings to any out-of-pocket liabilities, losses, damages, penalties, fines,
costs or expenses incurred.

“DGCL” has the meaning specified in the recitals to this Agreement.

“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
adverse claim of ownership or use, restriction on transfer (such as a right of
first refusal or other similar rights), defect of title or other similar
encumbrance.

“Environmental Law” means any Law pertaining to land use, air, soil, surface
water, groundwater (including the protection, cleanup, removal, remediation or
damage thereof), or any other environmental matter as in effect as of the date
of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Withdrawal Notice” has the meaning specified in Section 2.6(c).

“FCPA” means the Foreign Corrupt Practices Act, as amended.

“FDA” means the United States Food and Drug Administration.

“FTC” means the United States Federal Trade Commission.

“First Option Milestone Payment Amount” means ****.

“First Option Milestone” means the date and time upon which the Company has
delivered to the Optionee the following: ****.

“First Option Milestone Payment Date” means the date upon which the First Option
Milestone is achieved.

“First Option Required Company Stockholder Vote” means Stockholders together
representing ownership, beneficially and of record, of at least an aggregate of
**** of the outstanding shares of the Company’s Common Stock, determined on a
fully-diluted basis assuming the conversion of all outstanding shares of
Preferred Stock and the exercise of all options, warrants or other rights
convertible into or exercisable for shares of Common Stock or Preferred Stock.

 

4



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

“Fundamental Representations” has the meaning specified in Section 6.2(a).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Body” means any United States federal, state or local, or any
supra-national or non-U.S., government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency body or
commission, self-regulatory organization, court, tribunal or judicial or
arbitral body.

“Governmental Order” means any order, judgment, injunction or decree issued,
promulgated or entered by any Governmental Body of competent jurisdiction.

“Hazardous Material” means any material or substance that is prohibited or
regulated by any Environmental Law.

“Hazardous Materials Activity” means the handling, transportation, transfer,
recycling, storage, use, treatment, investigation, removal, remediation,
release, exposure of others to, or distribution of any Hazardous Material.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Indebtedness” of any Person means (i) all indebtedness for borrowed money,
(ii) all obligations issued, undertaken or assumed as the deferred purchase
price of property other than trade accounts (including commissions payable to
sales representatives) arising in the ordinary course of business, (iii) all
reimbursement obligations with respect to surety bonds, letters of credit (to
the extent not collateralized with cash or cash equivalents), bankers’
acceptances and similar instruments (in each case, whether or not matured),
(iv) all obligations evidenced by notes, including promissory notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses, (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
property acquired by the Person, (vi) all indebtedness referred to in clauses
(i) through (v) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any
Encumbrance upon or in property (including accounts and contracts rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness and (vii) all agreements, undertakings or
arrangements by which any Person guarantees, endorses or becomes or is
contingently liable for any of the foregoing of another Person, or guarantees
the payment of dividends or other distributions upon the equity securities or
interest of any other Person.

“Indemnified Party” has the meaning specified in Section 6.4(a).

“Indemnitor” has the meaning specified in Section 6.4(a).

“Indemnity Cap” shall mean the aggregate sum of ****.

 

5



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

“Intellectual Property” means all Patents, Trademarks, Copyrights, Trade Secrets
and domain names.

“IRS” means the Internal Revenue Service.

“Knowledge of the Company” or “known to the Company” and any other phrases of
similar import means, with respect to any matter in question relating to the
Company, the actual knowledge of Elaine M. Phillips, Ph.D., President and Chief
Executive Officer, Malcolm R. Hill, Pharm.D., Chief Scientific Officer, and Adam
K. Simpson, Chief Business Officer, Treasurer and Secretary, in each case after
reasonable inquiry of Cynthia LiCalsi and Kevin Coleman.

“Law” means any federal, state, county, local or foreign statute, law,
ordinance, Governmental Order or regulation or code of any Governmental Body of
competent jurisdiction.

“Leased Real Property” has the meaning specified in Section 3.10(a).

“Liability” means any and all debts, liabilities and obligations of any kind or
nature, whether accrued or fixed, absolute or contingent, matured or unmatured,
or determined or determinable.

“Listed Contracts” has the meaning specified in Section 3.17(a).

“Marks” means all trademarks, service marks, trade dress, logos, trade names and
corporate names, whether or not registered, including all common law rights, and
registrations and applications for registrations thereof, including without
limitation, all marks registered in the United States Patent and Trademark
Office, the trademark offices of the states and territories of the United
States, and the trademark offices of other nations throughout the world, and all
rights therein provided by the United States, foreign countries and
international treaties or conventions.

“Material Adverse Effect” means any change or effect that is, or would
reasonably be expected to be, materially adverse to the business, operations,
financial condition or results of operations of the Company, taken as a whole;
provided, however, that none of the following shall be deemed, either alone or
in combination, to constitute, and no change or effect arising from or
attributable or relating to any of the following shall be taken into account in
determining whether there has been a Material Adverse Effect: (i) conditions
affecting the industries in which the Company operates or participates, the U.S.
economy or financial markets or any foreign markets or any foreign economy or
financial markets in any location where the Company has material operations or
sales, except to the extent any such condition has a substantially
disproportionate effect on the Company relative to other Persons principally
engaged in the same industry as the Company; (ii) compliance with the terms of,
or the taking of any action required by, this Agreement, or otherwise taken with
the consent of Optionee; (iii) any breach by Optionee of this Agreement or the
Confidentiality Agreement; (iv) the taking of any action by Optionee; (v) any
change in GAAP or applicable Laws (or interpretation thereof); (vi) any acts of
God, calamities, acts of war or terrorism, or national or international
political or social

 

6



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

conditions; (vii) any event, occurrence, circumstance or trend related to the
Company or its business, results of operations or financial condition that, to
the actual knowledge of Optionee, exists as of the date hereof (including any
item or items set forth in the Company Disclosure Schedule); (viii) any action
required to be taken under applicable Laws, including any actions taken or
required to be taken by the Company in order to obtain any approval or
authorization for the consummation of the Merger under applicable antitrust or
competition Laws; or (ix) any failure in and of itself (as distinguished from
any change or effect giving rise to or contributing to such failure) by the
Company to meet any projections or forecasts for any period.

“Merger” has the meaning specified in the recitals to this Agreement.

“Merger Agreement” means the Agreement and Plan of Merger among the Company,
Optionee, Merger Sub and the Stockholders’ Representative named therein, in the
form attached hereto as Exhibit B.

“Merger Agreement Execution Date” has the meaning specified in Section 2.6(c).

“Merger Sub” means a direct or indirect wholly owned subsidiary of Optionee,
whether existing as of the date hereof or hereafter formed.

“Non-Option Granting Stockholder” has the meaning specified in Section 2.7(a).

“OBS Development Product” means oral budesonide suspension under development by
the Company for the treatment of eosinophilic esophagitis.

“Operating Plan” means the development plan of the Company and related operating
budget attached hereto as Exhibit C, as the same may be updated from time to
time as provided herein.

“Option” has the meaning specified in Section 2.1.

“Option Consideration” has the meaning specified in Section 2.2.

“Option Exercise Date” has the meaning specified in Section 2.1.

“Option Milestone” means any of the First Option Milestone, the Second Option
Milestone or the Third Option Milestone.

“Option Milestone Diligence Efforts” has the meaning specified in
Section 5.9(b).

“Option Milestone Payments” means the Option Milestone Payment Amounts payable
as provided herein.

 

7



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

“Option Milestone Payment Amount” means the First Option Milestone Payment
Amount, if any, the Second Option Milestone Payment Amount, if any, and the
Third Option Milestone Payment Amount, if any.

“Option Milestone Payment Date” means each of the First Option Milestone Payment
Date, Second Option Milestone Payment Date and Third Option Milestone Payment
Date, as applicable.

“Option Milestone Payment Notification” means written notification from the
Company to the Optionee that an Option Milestone has occurred.

“Option Termination Date” means ****.

“Optionee” has the meaning specified in the first paragraph of this Agreement.

“Optionee Ancillary Agreements” means the Voting Agreement, the certificate
being delivered pursuant to Section 2.3(c) and the certificate to be delivered
pursuant to Section 2.6(a).

“Optionee Indemnitees” means (i) the Optionee and its Affiliates, (ii) the
directors, officers, employees, agents and representatives of the Optionee and
its Affiliates and (iii) the respective successors and assigns of each of the
foregoing.

“Optionee Indemnity Right” has the meaning specified in the recitals to this
Agreement.

“Optionee Updated Representations” means the representations and warranties of
Optionee set forth in Section 4.5.

“Outstanding Company Stock” means the Common Stock, Preferred Stock and options,
warrants and other rights convertible into or exercisable for shares of Common
Stock or Preferred Stock (including any Common Stock or Preferred Stock or
options, warrants or other rights convertible into or exercisable for shares of
Common Stock or Preferred Stock issued by the Company after the date hereof).

“Owned Real Property” has the meaning specified in Section 3.10(a).

“Patents” means all patents and patent applications issued by or filed with any
Governmental Body, including all reissues, divisions, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof.

“Permits” means any license, franchise or permit with any Governmental Body
required by applicable Law for the operation of the Business.

 

8



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

“Permitted Encumbrances” means (i) all statutory or other liens for current
Taxes or assessments which are not yet due and payable or Taxes the validity of
which are being contested in good faith by appropriate proceedings; (ii) all
landlords’, workmen’s, repairmen’s, warehousemen’s and carriers’ liens and other
similar liens imposed by Law, incurred in the ordinary course of business;
(iii) all Laws and Governmental Orders; (iv) all pledges or deposits in
connection with workers compensation, unemployment insurance and other social
security legislation; (v) Encumbrances that will be released and discharged at
or prior to the execution of this Agreement; (vi) all leases, subleases,
licenses, concessions or service contracts to which any Person or any of its
Subsidiaries is a party; (vii) Encumbrances identified on title policies or
preliminary title reports or other documents or writings included in the public
records; and (viii) all other liens and mortgages, covenants, imperfections in
title, charges, easements, restrictions and other Encumbrances which do not
materially detract from the value of, or materially interfere with, the present
use and enjoyment of the asset or property subject thereto or affected thereby.

“Permitted Financing” means ****.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or Governmental Body.

“Phase 2 Data” means core data resulting from the Phase 2 Study, which, ****.
The format in which the core data is presented to the Optionee (e.g., data
binders or electronic media) is at the Company’s sole, but reasonable,
discretion.

“Phase 2 Study” means the Company’s planned clinical trial for the OBS
Development Product as more fully described in the Operating Plan.

“Preferred Stock” has the meaning specified in the recitals to this Agreement.

“Regulatory Approval” means, with respect to the OBS Development Product, any
approval, registration, license or authorization from any Governmental Body in a
particular country or regulatory jurisdiction required to market and sell such
OBS Development Product in such country or regulatory jurisdiction.

“Regulatory Authorizations” has the meaning specified in Section 3.9(c).

“Related Parties” has the meaning specified in Section 3.14.

“Required Company Stockholder Vote” has the meaning specified in Section 3.3.

“Requirements of Laws” means any United States federal, state and local, and any
non-U.S., laws, statutes, regulations, rules, codes or ordinances enacted,
adopted, issued or promulgated by any Governmental Body (including those
pertaining to electrical, building, zoning, environmental and occupational
safety and health requirements) or common law.

“Rights Proceeds” means the proceeds received by the Company from the exercise
of Stock Options and the Warrant.

 

9



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

“Second Option Milestone” means the date and time upon which ****.

“Second Option Milestone Payment Amount” means ****.

“Second Option Milestone Payment Date” means the date upon which the Second
Option Milestone is achieved.

“Second Option Required Company Stockholder Vote” means Stockholders together
representing ownership, beneficially and of record, of at least an aggregate of
**** of the outstanding shares of the Company’s Common Stock, determined on a
fully-diluted basis assuming the conversion of all outstanding shares of
Preferred Stock and the exercise of all options, warrants or other rights
convertible into or exercisable for shares of Common Stock or Preferred Stock.

“Series A Preferred Stock” has the meaning specified in the recitals to this
Agreement.

“Signing Date Required Company Stockholder Vote” has the meaning specified in
the recitals to this Agreement.

“Squeeze Out Merger” has the meaning specified in Section 2.7(a).

“Squeeze Out Merger Agreement” has the meaning specified in Section 2.7(a).

“Stock Options” means the outstanding options granted under the Stock Plan to
purchase or otherwise acquire shares of Common Stock, whether vested or
unvested, as more fully described in Section 3.1(d) of the Company Disclosure
Schedule.

“Stock Plan” means the Meritage Pharma, Inc. 2008 Equity Incentive Plan, as
amended to date.

“Stockholders” means the holders of Outstanding Company Stock who enter into the
Voting Agreement.

“Subsidiary” means any of the Company’s subsidiaries, whether currently in
existence or not.

“Survival Period” has the meaning specified in Section 6.1.

“Tax” or “Taxes” means any and all taxes, assessments, levies, tariffs, duties
or other charges or impositions in the nature of a tax (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Body, including income, estimated
income, gross receipts, profits, business, license, registration, occupation,
franchise, capital stock, real or personal property, escheat, sales, use,
transfer, value added, customs duty, employment or unemployment, fringe benefit,
payroll, severance, social security, disability, alternative or add-on minimum,
customs, recapture, excise, stamp, environmental, windfall profits, premium,
commercial rent or withholding taxes.

 

10



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, election, estimated Tax filing, claim for
refund or other document (including any attachments thereto and amendments
thereof) filed with or submitted to, or required to be filed with or submitted
to, any Governmental Body with respect to any Tax.

“Technical Failure” means the Company’s reasonable and good faith determination
that (i) the OBS Development Product presents unacceptable levels of safety
risks, or (ii) the Company or its contract manufacturers are unable to
manufacture a product, in each case (i) and (ii) such that the Company
terminates in its entirety development of the OBS Development Product.

“Third-Party Claim” has the meaning specified in Section 6.5(a).

“Third Option Milestone” means ****.

“Third Option Milestone Payment Amount” means ****.

“Third Option Milestone Payment Date” means the date upon which the Third Option
Milestone is achieved.

“Trade Secrets” means any know-how, trade secrets, formulations, technical
specifications, technical information, data, process technology, plans,
drawings, proprietary information and all documentation related to the foregoing
used or held for use by the Company.

“Trademarks” means all trademarks and service marks and applications therefor
registered or filed with any Governmental Body.

“Unaudited Company Financial Statements” has the meaning specified in
Section 3.4.

“Updated Representations” means the representations and warranties of the
Company contained in Article III that are identified on Section 1 of the Company
Disclosure Schedule attached hereto.

“Updated Schedules” has the meaning specified in Section 2.6(b)(ii).

“Voting Agreement” has the meaning specified in the recitals to this Agreement.

“Warrant” means the outstanding warrant issued to Square 1 Bank to purchase
shares of Series A Preferred Stock, as more fully described in Section 3.1(d) of
the Company Disclosure Schedule.

 

11



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

1.2. Interpretation. For purposes of this Agreement, (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation,” (ii) the word “or” is not exclusive and (iii) the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (i) to Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of, and the
Exhibits and Schedules attached to, this Agreement; (ii) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and by this Agreement; and (iii) to a statute means
such statute as amended from time to time and includes any regulations
promulgated thereunder. All references herein to the Company or any Subsidiary
shall include the predecessors and successors of such Person. The schedules and
exhibits referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein.
Titles to Articles and headings of Sections are inserted for convenience of
reference only and shall not be deemed a part of or to affect the meaning or
interpretation of this Agreement. This Agreement, the Company Ancillary
Agreements and the Optionee Ancillary Agreements shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

ARTICLE II

OPTION TO ACQUIRE THE COMPANY; DELIVERIES

2.1. Option to Acquire the Company. At any time after the date hereof and
through and including the Option Termination Date, Optionee shall have an
irrevocable option (the “Option”), but not the obligation, exercisable in its
sole discretion, to acquire the Company pursuant to the Merger, on the terms and
subject to the conditions set forth in the Merger Agreement. Optionee shall
exercise the Option, if at all, by giving written notice to the Company of the
exercise of the Option on or prior to the Option Termination Date (the date such
notice is delivered, the “Option Exercise Date”).

2.2. Consideration for the Option and Purchase Option. Optionee shall pay the
Company as consideration for the Option, (a) upon execution of this Agreement,
an aggregate of $7,500,000 (Seven Million Five Hundred Thousand Dollars) by wire
transfer of immediately available funds to an account previously specified in
writing by the Company (the “Option Consideration”), and (b) the Option
Milestone Payments, in the amounts and upon the dates and times set forth
herein. The Option Consideration and Option Milestone Payments shall be
non-refundable and non-creditable.

2.3. Optionee’s Deliveries. Concurrently with the execution and delivery of this
Agreement, Optionee is delivering to the Company all of the following:

(a) a copy of Optionee’s Certificate of Incorporation certified as of a recent
date by the Secretary of State of the State of Delaware;

 

12



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(b) a certificate of good standing of Optionee issued as of a recent date by the
Secretary of State of the State of Delaware;

(c) a certificate of the secretary or an assistant secretary of Optionee, dated
the date hereof, as to: (i) no amendments to the Certificate of Incorporation of
Optionee since a specified date; (ii) the by-laws of Optionee; (iii) the
resolutions of the Board of Directors of Optionee (or a duly authorized
committee thereof) authorizing the execution, delivery and performance of this
Agreement and the Optionee Ancillary Agreements and the transactions
contemplated hereby and thereby; and (iv) the incumbency and signatures of the
officers of Optionee executing this Agreement and any Optionee Ancillary
Agreement being executed and delivered on the date hereof;

(d) the Voting Agreement executed by Stockholders as of the date hereof, duly
executed by Optionee; and

(e) the Option Consideration.

2.4. The Company’s Deliveries. Concurrently with the execution and delivery of
this Agreement, the Company is delivering to Optionee all of the following:

(a) a copy of the Certificate of Incorporation certified as of a recent date by
the Secretary of State of the State of Delaware;

(b) a certificate of good standing of the Company issued as of a recent date by
the Secretary of State of the State of Delaware;

(c) a certificate of the secretary or an assistant secretary of the Company,
dated the date hereof, as to: (i) no amendments to the Certificate of
Incorporation since a specified date; (ii) the by-laws of the Company; (iii) the
resolutions of the Board of Directors and stockholders of the Company
authorizing the execution, delivery and performance of this Agreement and the
Company Ancillary Agreements and the transactions contemplated hereby and
thereby; and (iv) the incumbency and signatures of the officers of the Company
executing this Agreement and any Company Ancillary Agreement being executed and
delivered on the date hereof;

(d) the Voting Agreement, duly executed by the Stockholders as of the date
hereof representing the Signing Date Required Company Stockholder Vote, and by
the Company;

(e) all consents, waivers or approvals obtained by the Company with respect to
the consummation of the transactions contemplated by this Agreement, the Company
Ancillary Agreements and the Merger Agreement, other than under the HSR Act (a
list of such consents, waivers and approvals, as agreed to by the Company and
Optionee, being set forth in Section 2.4(e) of the Company Disclosure Schedule);

 

13



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(f) the Amended and Restated UCSD License, in the form and substance
satisfactory to the Optionee, duly executed by the Company and the Regents of
the University of California;

(g) a copy of the Operating Plan;

(h) a receipt executed by the Company acknowledging receipt of the Option
Consideration; and

(i) an opinion of Latham & Watkins LLP addressed to Optionee and in the form
attached hereto as Exhibit D.

2.5. Withholding Rights. Optionee shall be entitled to deduct and withhold from
the consideration, if any, otherwise payable pursuant to the Voting Agreement
(pursuant to the procedures in this Agreement or otherwise) to any Stockholder,
or to any designee of such Stockholder, such amounts as are required to be
deducted and withheld with respect to the making of such payments under the
Code, or any provision of state, local or foreign Tax law.

2.6. Actions Upon Exercise of the Option. In the event that Optionee exercises
the Option:

(a) Optionee shall, on the Option Exercise Date, deliver to the Company a
certificate, dated the date of its delivery and duly executed by the Chief
Executive Officer or any authorized Vice President of Optionee, certifying that:
(i) between the date hereof and the Option Exercise Date, there has been no
material breach by Optionee in the performance of any of its covenants and
agreements herein; (ii) as of the Option Exercise Date, none of the
representations and warranties of Optionee contained herein that is qualified as
to materiality is untrue or incorrect in any respect except for such changes
therein as are specifically permitted by this Agreement; (iii) as of the Option
Exercise Date none of the representations and warranties of Optionee contained
herein (other than the Optionee Updated Representations) that is not qualified
as to materiality is untrue or incorrect in any material respect except for such
changes therein as are specifically permitted by this Agreement; and (iv) none
of the Optionee Updated Representations is untrue or incorrect in any material
respect after giving effect to any disclosures attached to such certificate,
which disclosures shall consist solely of information regarding circumstances,
facts, events or conditions that have arisen, occurred or come into existence
after the date hereof with respect to the Optionee Updated Representations
(provided that such disclosures shall not (A) correct, supplement or amend the
disclosures set forth in the schedules delivered on the date hereof for purposes
of the representations and warranties made by the Company as of the date hereof
or (B) change the nature or scope of the applicable Optionee Updated
Representations by effectively amending or modifying the language contained in
such Optionee Updated Representations as opposed to merely listing exceptions
thereto);

 

14



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(b) the Company shall, not later than two (2) business days after the Option
Exercise Date, solicit the approval of the Company’s stockholders to adopt the
Merger Agreement, the Merger and any transactions contemplated thereby and, not
later than five (5) business days after the Option Exercise Date, shall deliver
to Optionee:

(i) a certificate (the “Bring-Down Certificate”), dated the date of its delivery
and duly executed by the Chief Executive Officer of the Company, certifying
that: (A) between the date hereof and the date of the Bring-Down Certificate,
there has been no material breach by the Company in the performance of any of
its covenants and agreements herein; (B) as of the date of the Bring-Down
Certificate, none of the representations and warranties of the Company contained
herein (other than the Updated Representations) that is qualified as to
materiality is untrue or incorrect in any respect except for such changes
therein as are consistent in all material respects with the Operating Plan and
not specifically prohibited by Section 5.4; (C) as of the date of the Bring-Down
Certificate, none of the representations and warranties of the Company contained
herein (other than the Updated Representations) that is not qualified as to
materiality is untrue or incorrect in any material respect except for such
changes therein as are consistent in all material respects with the Operating
Plan and not specifically prohibited by Section 5.4; and (D) as of the date of
the Bring-Down Certificate, (1) none of the Updated Representations that is
qualified as to materiality is untrue or incorrect in any respect after giving
effect to the Updated Schedules and (2) none of the Updated Representations that
is not qualified as to materiality is untrue or incorrect in any material
respect after giving effect to the Updated Schedules; and

(ii) any necessary update to the Company Disclosure Schedule delivered by the
Company to Optionee on the date hereof with respect to the Updated
Representations (“Updated Schedules”), which Updated Schedules shall consist
solely of information regarding circumstances, facts, events or conditions that
have arisen, occurred or come into existence after the date hereof with respect
to the Updated Representations (provided that such Updated Schedules shall not
(A) correct, supplement or amend the disclosures set forth in the Company
Disclosure Schedule delivered on the date hereof for purposes of the
representations and warranties made by the Company as of the date hereof or
(B) change the nature or scope of the applicable Updated Representations by
effectively amending or modifying the language contained in such Updated
Representations as opposed to merely listing exceptions thereto); and

(c) if the Bring-Down Certificate is accompanied by Updated Schedules, within
five (5) business days following Optionee’s receipt of such Bring-Down
Certificate and Updated Schedules from the Company, Optionee may at its option
deliver a written notice (the “Exercise Withdrawal Notice”) to the Company
stating that Optionee desires to withdraw its exercise of the Option. If
Optionee delivers the Exercise Withdrawal Notice, the Option shall be deemed not
to have been exercised by Optionee and (i) with respect to the first such
Exercise Withdrawal Notice, the Option shall remain outstanding until the Option
Termination Date, and this Agreement shall remain in full force and effect and
(ii) with respect to the second such

 

15



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Exercise Withdrawal Notice, the delivery of such Exercise Withdrawal Notice
shall be deemed to be a delivery of a notice of termination of this Agreement
pursuant to Section 7.1(b). If Optionee does not deliver an Exercise Withdrawal
Notice, the Company and Optionee shall, and Optionee shall cause Merger Sub to,
execute and deliver the Merger Agreement no later than three (3) business days
after the later of (A) the date of delivery of the Bring-Down Certificate,
(B) if the Bring-Down Certificate is not delivered pursuant to Section 2.6(b),
the date by which the Bring-Down Certificate was to be delivered pursuant to
Section 2.6(b) and (C) if the Bring-Down Certificate is accompanied by Updated
Schedules, the earlier of (x) the date by which any Exercise Withdrawal Notice
may be delivered by Optionee pursuant to this Section 2.6(c) and (y) the date on
which Optionee delivers written notice to the Company that it will not deliver
an Exercise Withdrawal Notice (the date of such execution and delivery of the
Merger Agreement, the “Merger Agreement Execution Date”); provided that in the
case described in clause (B) above, Optionee may at its sole option elect not to
enter into the Merger Agreement upon the failure of the Company to deliver the
Bring-Down Certificate by delivery of written notice of such determination at
any time prior to the expiration of the three (3) business day period during
which the Merger Agreement is to be executed pursuant to this sentence and upon
delivery of such notice the Option shall remain outstanding and this Agreement
shall remain in full force and effect. Contemporaneously with the execution of
the Merger Agreement, the Company and Optionee, as applicable, shall, and
Optionee shall cause Merger Sub to, execute and deliver such other agreements,
documents, instruments and certificates as are contemplated by the Merger
Agreement to be executed and delivered by such party concurrently therewith,
including schedules to the Merger Agreement responsive to the representations
and warranties of the Company made in Article III thereof, which schedules shall
be consistent in all material respects with the Company Disclosure Schedule
delivered by the Company in response to the representations and warranties of
the Company made by Article III hereof except for such changes therein as are
consistent in all material respects with the Operating Plan and not specifically
prohibited by Section 5.4 or contained in the Updated Schedules.

2.7. Exercise of Option Pursuant to Optionee’s Right of Indemnity.

(a) Notwithstanding Section 2.6, if Optionee exercises the Optionee Indemnity
Right and, pursuant to the Voting Agreement, chooses to purchase shares of
Outstanding Company Stock directly from the Stockholders, Optionee shall use
commercially reasonable efforts to consummate, as soon as reasonably practicable
following such purchase, a merger (the “Squeeze Out Merger”) of a subsidiary of
Optionee with and into the Company pursuant to which holders of Outstanding
Company Stock who do not execute the Voting Agreement (each, a “Non-Option
Granting Stockholder”) receive consideration that is equal to the consideration
it would have received in the Merger pursuant to the Merger Agreement. In
connection with the Squeeze Out Merger, the Company and Optionee shall take such
actions as shall be reasonably necessary to consummate the Squeeze Out Merger,
including (a) entering into a merger agreement relating to the Squeeze Out
Merger (the “Squeeze Out Merger Agreement”), (b) duly calling, giving notice of,
convening and holding a meeting of the Company’s stockholders (including
Optionee) for the purpose of approving the Squeeze Out

 

16



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Merger and the Squeeze Out Merger Agreement, (c) in connection therewith,
delivering such disclosure materials as are required by applicable Requirements
of Law, (d) recommending to the stockholders adoption and approval of the
Squeeze Out Merger Agreement and the Squeeze Out Merger and (e) soliciting the
approval and adoption of the Squeeze Out Merger Agreement and the Squeeze Out
Merger by the requisite number of stockholders as required by the Certificate of
Incorporation (as then in effect) and the DGCL.

(b) The Squeeze Out Merger Agreement shall incorporate, mutatis mutandis, all of
the provisions of, and identified in, Section 5(c) of the Voting Agreement and
the Proxy and Stock Purchase Agreement attached thereto, such that the
Non-Option Granting Stockholders shall have the same rights and receive the same
consideration (taking into account the respective holdings of each class or
classes of Outstanding Company Stock held by each of them) as the holders of
Outstanding Company Stock who executed the Voting Agreement and whose
Outstanding Company Stock was purchased directly by Optionee.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Contemporaneously with the execution and delivery of this Agreement by the
parties hereto, the Company shall deliver to Optionee a disclosure schedule with
numbered sections corresponding to the relevant sections in this Agreement (the
“Company Disclosure Schedule”). The disclosure in any numbered section of the
Company Disclosure Schedule shall qualify only the corresponding relevant
section in this Article III of the Agreement (except to the extent disclosure in
any numbered and lettered section of the Company Disclosure Schedule is
specifically cross referenced in another numbered and lettered section of the
Company Disclosure Schedule). Nothing in the Company Disclosure Schedule is
intended to broaden the scope of any representation, warranty or covenant of the
Company contained in this Agreement. Subject to the exceptions and
qualifications set forth in the Company Disclosure Schedule, and as an
inducement to Optionee to enter into this Agreement and to consummate the
transactions contemplated hereby, the Company hereby represents and warrants to
Optionee as follows:

3.1. Organization and Capitalization of the Company.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it, and to carry on the Business in all
material respects. The Company is duly qualified to do business as a foreign
corporation, and is in good standing, under the Laws of each jurisdiction in
which the character of its properties owned, operated or leased, or the nature
of its activities, makes such qualification necessary, except in those
jurisdictions where the failure to be so qualified or in good standing, when
taken together with all other failures by the Company to be so qualified or in
good standing, would not have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(b) True and complete copies of (i) the Certificate of Incorporation and all
amendments thereto, (ii) the Company’s by-laws, as amended to date, and
(iii) the minute books of the Company have been delivered or made available to
Optionee. The Company is not in default under, or in violation of, any provision
of the Certificate of Incorporation or its by-laws. Such minute books contain
true and complete records of all meetings or other actions taken by the board of
directors and stockholders of the Company.

(c) As of the date of this Agreement, the Company has authorized 30,045,472
shares of Common Stock. The Company is authorized to issue 22,861,837 shares of
Preferred Stock, all of which are designated as Series A Preferred Stock. As of
the date of this Agreement, 5,892,909 shares of Common Stock and 22,740,608
shares of Series A Preferred Stock have been issued and are outstanding. The
Company has reserved 22,861,837 shares of Common Stock for issuance upon
conversion of the Series A Preferred Stock. All such issued and outstanding
shares of Common Stock and Preferred Stock have been duly authorized and validly
issued, are fully paid and nonassessable and were not issued in violation of any
preemptive or similar rights created by statute, the Certificate of
Incorporation, the Company’s by-laws, as amended to date, or any agreement to
which the Company is a party or by which it is bound, and have been issued in
compliance with applicable federal and state securities or “blue sky” laws.
There are no accrued, declared or unpaid dividends or other distributions with
respect to any shares of Common Stock or Preferred Stock.

(d) As of the date of this Agreement, options to purchase 667,091 shares of
Common Stock are issued and outstanding and 40,000 shares of Common Stock remain
available for issuance to the Company’s employees, directors or outside
consultants or contractors pursuant to the Stock Plan. As of the date of this
Agreement, the Warrant to purchase up to 90,908 shares of Series A Preferred
Stock is outstanding. The Company granted all options with an exercise price no
less than the fair market value of the Common Stock on the date of grant,
determined by reasonable application of a reasonable valuation method as
described in Section 409A of the Code and the Treasury Regulations thereunder.

(e) Section 3.1(e) of the Company Disclosure Schedule sets forth (i) the names
of the holders of shares of Common Stock and Preferred Stock and the number of
shares of Common Stock and Preferred Stock held of record by each of the
Company’s stockholders, (ii) the name of the holder of the Warrant and the
number of shares of Preferred Stock subject to and the exercise price of the
Warrant, (iii) the name of each holder of Stock Options, the number of shares of
Common Stock subject to the Stock Options held by such holder, and the exercise
price of each Stock Option. Except as set forth on Section 3.1(e) of the Company
Disclosure Schedule, there are no (i) other shares of Common Stock or Preferred
Stock outstanding, and (ii) outstanding options, warrants, calls, rights of
conversion or other rights, agreements, arrangements or commitments of any kind
or character, relating to the Common Stock or Preferred Stock to which the
Company is a party, or by which it is bound, obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, any shares of Common
Stock or Preferred Stock.

 

18



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(f) As of the date of this Agreement, except as listed in Section 3.1(f) of the
Company Disclosure Schedule, there are (i) no rights, agreements, arrangements
or commitments of any kind or character, whether written or oral, relating to
the Common Stock or Preferred Stock to which the Company is a party, or by which
it is bound, obligating the Company to repurchase, redeem or otherwise acquire
any issued and outstanding shares of the Common Stock or Preferred Stock;
(ii) no outstanding or authorized stock appreciation, phantom stock, profit
participation, or other similar rights with respect to the Company; and (iii) no
voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect to which the Company is a party with respect to the
governance of the Company or the voting or transfer of any shares of capital
stock of the Company.

3.2. Subsidiaries. The Company has no subsidiaries.

3.3. Authority of the Company. The Company has full corporate power and
authority to execute, deliver and perform this Agreement, all of the Company
Ancillary Agreements and the Merger Agreement. The execution, delivery and
performance of this Agreement, the Company Ancillary Agreements and, to the
extent the Option is exercised on the terms hereof (including the Merger
Agreement in the form attached hereto) the Merger Agreement (together with the
other instruments, documents and agreements contemplated by or to be executed in
connection with the transactions contemplated by the Merger Agreement) by the
Company have been duly authorized and approved by the Company’s board of
directors and, other than with respect to the Merger Agreement, to the extent
required by the Certificate of Incorporation or any agreement to which the
Company is a party, by the requisite number of the Company’s stockholders and do
not require any further authorization or consent of the Company or its
stockholders. This Agreement has been duly authorized, executed and delivered by
the Company and is the legal, valid and binding obligation of the Company
enforceable in accordance with its terms, and each of the Company Ancillary
Agreements has been duly authorized by the Company and upon execution and
delivery by the Company will be a legal, valid and binding obligation of the
Company enforceable in accordance with its terms, in each case except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law). Stockholders representing the Required Company Stockholder Vote have
entered into the Voting Agreement. The affirmative vote or consent of such
number of holders of the shares of the Outstanding Company Stock as is required
and necessary under the DGCL and the Certificate of Incorporation to adopt this
Agreement and the Merger Agreement have executed and are a party to the Voting
Agreement (the “Required Company Stockholder Vote”). As of the date hereof, the
Required Company Stockholder Vote is the affirmative vote or consent of (i) the
holders of a majority of the shares of the Outstanding Company Stock voting or
consenting, as the case may be, on an as-if-converted to Common Stock basis and
(ii) the holders of seventy-five percent (75%) of the shares of the outstanding
Preferred Stock voting as a separate class.

 

19



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

3.4. Financial Statements. The Company has prepared, or caused to be prepared,
and made available to Optionee or its advisors the balance sheets as of
December 31, 2008, 2009 and 2010, and the related statements of operations,
stockholders’ equity, and cash flows for the years then ended (the “Audited
Company Financial Statements”), the unaudited financial statements of the
Company (including the balance sheet and the related statements of income and
cash flows of the Company) as of and for the eleven (11) months ended
November 30, 2011 (the “Unaudited Company Financial Statements,” and together
with the Audited Company Financial Statements, the “Company Financial
Statements”). Except as set forth therein, the Company Financial Statements have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods indicated therein and with each other (except that the Unaudited
Company Financial Statements may not contain all of the notes required by GAAP
and are subject to normal adjustments), and present fairly, in all material
respects, the financial position, results of operations and cash flows of the
Company as of the respective dates and during the respective periods indicated
therein. The unaudited balance sheet of the Company as of November 30, 2011
shall be referred to in this Agreement as the “Current Balance Sheet” and the
date thereof shall be referred to in this Agreement as the “Balance Sheet Date.”
The Company maintains internal accounting controls sufficient (i) to provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements of the Company in conformity with GAAP and
(ii) to permit the Company’s independent auditors to issue an opinion with
respect to the Audited Company Financial Statements. The Company is not party to
or otherwise involved in any “off-balance sheet arrangements” (as defined in
Item 303 of Regulation S-K under the Exchange Act).

3.5. Operations Since Balance Sheet Date.

Except as set forth in Section 3.5 of the Company Disclosure Schedule, since the
Balance Sheet Date the Company has conducted its business only in the ordinary
course consistent with past practice, and there has not occurred:

(a) any change, event, development or condition (whether or not covered by
insurance) that has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect on the Company;

(b) any acquisition, sale or transfer of any material asset of the Company other
than in the ordinary course of business and consistent with past practice;

(c) except as required by GAAP, any material change in accounting methods or
practices (including any change in depreciation or amortization policies or
rates) by the Company or any revaluation by the Company of any of its assets;

(d) any declaration, setting aside, or payment of a dividend or other
distribution with respect to the shares of capital stock of the Company or any
direct or indirect redemption, purchase or other acquisition by the Company of
any of its shares of capital stock;

 

20



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(e) any Listed Contract entered into by the Company, other than in the ordinary
course of business, or any amendment or termination of, or material default
under, any Listed Contract, or the waiver, release or assignment of any material
rights under any Listed Contract;

(f) any incurrence, assumption or guarantee by the Company of any indebtedness
for borrowed money;

(g) any creation or assumption by the Company of any mortgage, lien, pledge,
charge, security interest or similar encumbrance of any kind or character on any
material asset, other than Permitted Encumbrances;

(h) any condemnation, seizure, damage, destruction or other casualty loss
(whether or not covered by insurance) materially and adversely affecting the
assets, properties or business of the Company and no such loss is threatened in
writing;

(i) any capital expenditure, or commitment for a capital expenditure, for
additions or improvements to property, plant and equipment in excess of $25,000
individually or $50,000 in the aggregate;

(j) except for capital expenditures and commitments referred to in paragraph
(i) above, any (i) acquisition, lease, license or other purchase of, or
(ii) disposition, assignment, transfer, license or other sale of, any material
tangible assets or material property or material Intellectual Property in one or
more transactions, or any commitment in respect thereof;

(k) a cancellation or compromise of any material debt or claim;

(l) any settlement or compromise of any pending or threatened Action;

(m) any material delay or postponement by the Company in the payment of accounts
payable and other liabilities outside the ordinary course of business; or

(n) any negotiation or agreement by the Company to do any of the things
described in the preceding clauses (a) through (m) (other than negotiations with
the Optionee and its representatives regarding the transactions contemplated by
this Agreement).

3.6. No Undisclosed Liabilities. The Company has no Liability that is of a type
required to be reflected on the face of a balance sheet in accordance with GAAP,
except (i) as reflected in, reserved against or disclosed in the Company
Financial Statements; (ii) as incurred in the ordinary course of business since
the Balance Sheet Date; (iii) for Liabilities arising from matters disclosed in
the Company Disclosure Schedule; (iv) as would not have a Material Adverse
Effect; or (v) as incurred under this Agreement or in connection with the
transactions contemplated hereby.

3.7. Tax Matters.

 

21



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(a) Tax Returns. All income Tax Returns and other material Tax Returns required
to be filed by or with respect to the Company have been timely filed (taking
into account applicable extensions of time to file) with the appropriate
Governmental Body. Such Tax Returns are complete and accurate in all material
respects. All Taxes shown as due on such Tax Returns have been paid. The Company
is not currently the beneficiary of any extension of time within which to file
any Tax Return. No claim has ever been made by any Governmental Body in a
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to Tax in that jurisdiction nor is there a reasonable basis for
any such claim. The Company does not have, and has never had, a “permanent
establishment” (within the meaning of any applicable Tax treaty or convention)
in any foreign country (other than the country in which it is organized), or an
office or fixed place of business in any foreign country (other than the country
in which it is organized) resulting in a taxable presence pursuant to applicable
foreign Tax Law where there is not an applicable Tax treaty or convention
defining a permanent establishment. All material elections with respect to the
Company’s Taxes are reflected on the Company’s Tax Returns, copies of which have
been provided to Optionee. The Company has delivered or made available to
Optionee correct and complete copies of all income Tax Returns and other
material Tax Returns, and all examination reports, and statements of
deficiencies assessed against or agreed to by the Company with respect to
Taxable periods for which the statute of limitations has not expired as of the
date of this Agreement.

(b) Tax Payments. The unpaid Taxes of the Company did not, as of the date of the
Current Balance Sheet, exceed the reserve for Tax liability (excluding any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Current Balance Sheet (rather
than in any notes thereto). The Company has not incurred any material Tax
liability since the date of the Current Balance Sheet other than in the ordinary
course of business and consistent with past custom and practice.

(c) Audits; Deficiencies; Waivers; Liens. No deficiency for any material amount
of Taxes has been proposed, asserted or assessed in writing by any Governmental
Body against the Company, which remains unpaid, except for any deficiencies that
are being contested in good faith by appropriate proceedings. To the Knowledge
of the Company, there are no audits, examinations or other administrative or
judicial proceedings currently ongoing or pending with respect to Taxes of the
Company. The Company has not received from any Governmental Body (including
jurisdictions where the Company has not filed Tax Returns) any written
(i) notice indicating an intent to open an audit or other review, (ii) request
for information related to Tax matters, or (iii) notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted, or assessed by any
Governmental Body against the Company. There are no waivers or extensions of any
statute of limitations currently in effect with respect to Taxes of the Company.
There are no liens for Taxes (other than Permitted Encumbrances) upon the assets
of the Company.

(d) Liability for Other Person’s Taxes; Withholding. The Company has never been
a member of an affiliated group of companies filing consolidated U.S. federal
income Tax Returns (other than a group the common parent of which is the
Company) or any similar group

 

22



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

for state, local or foreign Tax purposes. The Company has no liability for Taxes
of another Person (other than the Company) as a transferee or successor, by
contract or otherwise. The Company has withheld and paid to the applicable
financial institution or Governmental Body all amounts required to be withheld.
The Company is not a party to, nor has any obligation under, any Tax sharing,
Tax allocation, Tax indemnity or similar agreement or arrangement.

(e) FIRPTA; Spin-offs; Accounting Method Changes. The Company has not been a
United States real property holding corporation within the meaning of Code
Section 897(c)(2) during the applicable period described in Code
Section 897(c)(1)(A)(ii). The Company has never been either a “controlled
corporation” or a “distributing corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) with respect to a transaction that was
described in, or intended to qualify for non-recognition of gain pursuant to
Section 355 of the Code.

(f) Tax Shelters. The Company has not participated in any “listed transaction”
as defined in Treasury Regulation Section 1.6011-4.

(g) Employee Benefit Deductions. Except as set forth in Section 3.7(g) of the
Company Disclosure Schedule, the Company is not a party to any agreement or plan
(including but not limited to the Stock Plan and the payment of Change in
Control Payments (as defined in the Merger Agreement) and payments in respect of
Stock Options in connection with the transactions contemplated by this Agreement
or the Merger Agreement) that has resulted or would result, separately or in the
aggregate, in the payment of (i) any “excess parachute payments” within the
meaning of Section 280G of the Code (without regard to the exceptions set forth
in Sections 280G(b)(4) and 280G(b)(5) of the Code) or (ii) any amount for which
a deduction would be disallowed or deferred under Section 162 or Section 404 of
the Code.

3.8. Conflicts; Consents, Approvals, Etc.

(a) Assuming all consents, waivers, approvals, authorizations, orders, permits,
declarations, filings, registrations and notifications and other actions set
forth in Section 3.8(b) have been obtained or made, the execution and delivery
by the Company of this Agreement, any of the Company Ancillary Agreements or the
Merger Agreement or the performance by the Company of its obligations hereunder
and thereunder, and the consummation by the Company of the transactions
contemplated hereunder and thereunder, does not and will not (i) conflict with
or result in a violation of the Company Certificate of Incorporation or the
Company’s by-laws, or similar organizational documents; (ii) to the Knowledge of
the Company, conflict with or result in a violation of any Governmental Order or
Law applicable to the Company or its assets or properties; or (iii) result in a
material breach of, or constitute a material default (or event which with the
giving of notice or lapse of time, or both, would become a material default)
under, or give rise to any rights of termination, amendment, modification,
acceleration or cancellation of or loss of any benefit under, or result in the
creation of any Encumbrance (other than a Permitted Encumbrance) on any of the
assets or properties of the Company pursuant to, any Contract to which the
Company is a party, or by which any of the assets or properties of the Company
is bound or affected, except, in the case of clauses (ii) and (iii) of this
Section 3.8(a), as would not have a Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(b) Except as set forth in Section 3.8(b) of the Company Disclosure Schedule, no
material consent, waiver, approval, authorization, order or permit of, or
declaration, filing or registration with, or notification to, any Governmental
Body or any other Person is required to be made or obtained by the Company in
connection with the execution and delivery of this Agreement or the Merger
Agreement by the Company, the performance by the Company of its obligations
hereunder, or the consummation by the Company of the transactions contemplated
by this Agreement, except: (i) the filing of the Certificate of Merger (as
defined in the Merger Agreement) pursuant to the DGCL; (ii) applicable
requirements, if any, under the DGCL, federal or state securities or “blue sky”
Laws; and (iii) where the failure to obtain such consent, waiver, approval,
authorization, order or permit, or to make such declaration, filing,
registrations or notification would not when taken together with all other such
failures by the Company have a Material Adverse Effect.

3.9. Permits; Regulatory Matters.

(a) As of the date of this Agreement, the Company has all Permits required to
permit the Company to conduct the Business, except for such failures to have
such Permits, when taken together with all other such failures by the Company to
have such Permits, would not have a Material Adverse Effect. As of the date of
this Agreement, all of the Permits held by or issued to the Company are in full
force and effect, and the Company is in compliance with each such Permit held by
or issued to it, except for such failures to so comply, when taken together with
all other such failures by the Company to so comply, as would not have a
Material Adverse Effect. Except to the extent that any such Permit were to
expire prior to the exercise of the Option or the consummation of the Merger or
as would not have a Material Adverse Effect, each such Permit will continue in
full force and effect after the date hereof and after the exercise of the Option
and the consummation of the Merger, in each case without (x) the occurrence of
any breach, default or forfeiture of rights thereunder or (y) the consent,
approval, or act of, or the making of any filing with, any Governmental Body.
This Section 3.9(a) does not apply to regulatory compliance, which is addressed
in Sections 3.9(b) – (h).

(b) The Company is in compliance with applicable Laws of all Governmental Bodies
with jurisdiction over its operation, including but not limited to the Laws
enforced by the United States Department of Health and Human Services (HHS) and
its constituent agencies (such as the FDA, the Centers for Medicare & Medicaid
Services, and the Office of Inspector General), and the Laws enforced by the
United States Department of Justice, including: the Food, Drug & Cosmetic Act,
as amended, and Title 21 of the Code of Federal Regulations; the anti-kickback
law (Social Security Act §1128B(b)); the drug price reporting requirements of
titles XVIII and XIX of the Social Security Act; the federal Social Security
Act, the federal False Claims Act (31 U.S.C. § 3729 et seq.); the federal
Program Fraud Civil Penalties Act; the federal Health Insurance Portability and
Accountability Act of 1996, and its implementing regulations; the FCPA; the Laws
precluding the off-label sale or pre-approval marketing of pharmaceuticals; and
all similar local, state, federal and foreign Governmental Body requirements,
except where the failure to so comply, when taken together with all other such
failures by the Company to so comply, would not have a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(c) The Company holds, and is operating in compliance with, all such permits,
licenses, approvals, authorizations and required filings of the FDA and similar
foreign, regional, state, and local authorities with jurisdiction over
pharmaceuticals as required for the conduct of its business as currently
conducted (collectively, the “Regulatory Authorizations”), except where the
failure to hold such Regulatory Authorizations or to so comply, when taken
together with all other such failures by the Company to so hold such Regulatory
Authorizations or to so comply, would not have a Material Adverse Effect, and
all such Regulatory Authorizations are in full force and effect. The Company has
fulfilled and performed all of its obligations with respect to the Regulatory
Authorizations that are required to maintain the Regulatory Authorizations in
good standing, and no event has occurred which allows, or after notice or lapse
of time would allow, revocation or termination thereof or result in any other
material impairment of the rights of the holder of any Regulatory Authorization
except where the failure to so fulfill or perform, or the occurrence of such
event, when taken together with all other such failures by the Company to so
perform, would not have a Material Adverse Effect.

(d) The Company has not received written notice of any pending or, to the
Knowledge of the Company, threatened claim, suit, proceeding, hearing,
enforcement, audit, investigation, arbitration or other allegation or action
from any Governmental Body including HHS, FDA, and, applicable similar foreign,
regional, state, and local Governmental Bodies with jurisdiction over
pharmaceuticals, or other party (including but not limited to employees or
former employees acting as whistleblowers) that any operation or activity of the
Company is in violation of any applicable Law.

(e) The pre-clinical, clinical, and other studies and tests conducted by or on
behalf of or sponsored by the Company or in which the Company or its product
candidates have participated were and, if still pending, are being conducted in
all material respects in accordance with standard medical and scientific
research procedures and all applicable Laws, including, as appropriate, the
Federal Food, Drug and Cosmetic Act (FDCA) and the requirements of Good
Laboratory Practice (21 C.F.R. Part 58) and FDA regulations relating to Good
Clinical Practice and Clinical Trials (including 21 C.F.R. Part 312 and all
requirements relating to protection of human subjects contained in 21 C.F.R.
Parts 50, 54, and 56), and all similar local, state, federal and foreign
requirements. The Company has provided or made available all pre-clinical,
clinical and other studies and tests conducted by or one behalf of or sponsored
by the Company. All clinical studies of products under development, conducted by
or on behalf of or sponsored by Company and intended to be used to support a
Regulatory Approval, have been and are being conducted under the supervision of,
with the consent of and in compliance with a duly constituted Institutional
Review Board or Ethics Board, or its counterpart in foreign countries with
jurisdiction over the investigation of pharmaceutical products.

 

25



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(f) No investigational new drug application (IND) filed by or on behalf of the
Company with the FDA has been terminated or suspended by the FDA, and neither
the FDA nor any applicable foreign Governmental Body has commenced, or, to the
knowledge of the Company, threatened to initiate, any action to place a clinical
hold order on, or otherwise terminate, delay or suspend, any proposed or ongoing
clinical investigation conducted or proposed to be conducted by or on behalf of
the Company.

(g) The Company has conducted its drug development program for the OBS
Development Product, and made its submissions to the FDA Office of Orphan
Product Development (OOPD) in accordance with procedures set forth in the Orphan
Drug Act (codified at 21 U.S.C. § 360bb et seq.), the implementing regulations
in 21 C.F.R. pt. 316, and FDA policies related to orphan drugs. The Company has
materially followed the requirements and procedures set forth by foreign
Governmental Bodies with respect to the development and testing of orphan drugs.
Except as set forth on Section 3.9(g) of the Company Disclosure Schedule, the
Company has not received any communication (whether written or verbal) from a
Governmental Body materially calling into question the likelihood of Regulatory
Approval of the OBS Development Product in its jurisdiction based on its
clinical development through the date of this Agreement.

(h) Neither Company nor any of its employees nor any of Company’s subcontractors
is: (a) debarred pursuant to the Generic Drug Enforcement Act of 1992 (21 U.S.C.
§ 335a), as amended from time to time; (b) disqualified from participating in
clinical trials pursuant to 21 C.F.R. §312.70, as amended from time to time;
(c) disqualified as a testing facility under 21 C.F.R. Part 58, Subpart K, as
amended from time to time; (d) excluded, debarred or suspended from or otherwise
ineligible to participate in a “Federal Health Care Program” as defined in 42
U.S.C. 1320a-7b(f), as amended from time to time, or any other governmental
payment, procurement or non-procurement program; or (e) included on the HHS/OIG
List of Excluded Individuals/Entities, the General Services Administration’s
List of Parties Excluded from Federal Programs, or the FDA Debarment List.
Company has not hired or retained as an officer or employee any person who has
been convicted of a misdemeanor or felony under the laws of the United States
relating to the regulation of any drug product by the FDA or relating to the
regulation of any federal healthcare program by the U.S. Department of Health
and Human Services.

3.10. Tangible Property.

(a) Section 3.10(a)(i) of the Company Disclosure Schedule sets forth a true,
correct and complete list of each item of real property that, as of the date of
this Agreement, is owned by the Company (“Owned Real Property”). The Company has
good fee simple title to the Owned Real Property, free and clear of all
Encumbrances, other than Permitted Encumbrances. Section 3.10(a)(ii) of the
Company Disclosure Schedule contains a true, correct and complete list of each
item of real property that, as of the date of this Agreement, is leased from or
to a third party by the Company (“Leased Real Property”), the name of the third
party lessor(s) or lessee(s) thereof, as the case may be, the date of the lease
contract relating thereto and all amendments thereof. The Company has a valid
and subsisting leasehold interest in, or the right to use, all Leased Real
Property leased by it, in each case free and clear of all Encumbrances, other
than Permitted Encumbrances.

 

26



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(b) The Company has good and marketable title to each item of tangible personal
property reflected in the Current Balance Sheet or acquired after the Balance
Sheet Date (except tangible personal property sold or otherwise disposed of
since the Balance Sheet Date in the ordinary course of business), or with
respect to tangible leased properties, valid leasehold interests therein, free
and clear of all Encumbrances, except in each case for Permitted Encumbrances.
The plants, property and equipment of the Company that are used in the
operations of the Company’s business are in all material respects in good
operating condition and repair, subject to normal wear and tear and are usable
in the ordinary course of business consistent with past practices. The tangible
assets and properties of the Company constitute all of the tangible assets and
properties necessary to conduct the Company’s operations and business as
currently conducted by the Company. This Section 3.10 does not apply to
Intellectual Property rights, which are addressed in Section 3.12 hereunder.

3.11. Books and Records. The Company has maintained business records with
respect to the assets and its business and operations, including, without
limitation, records relating to the Company’s product development history, which
are true, accurate and complete in all material respects, and there are no
material deficiencies in such business records. The Company does not have any of
its primary records, systems, controls, data or information which are material
to the operation of its business recorded, stored, maintained, operated or
otherwise wholly or partly dependent upon or held by any means (including any
electronic, mechanical or photographic process, whether or not computerized)
which (including all means of access thereto and therefrom) are not under the
exclusive ownership and direct control of the Company. The minute book of the
Company contains a complete and accurate summary in all material respects of all
meetings of directors and shareholders or actions by written consent since the
time of incorporation of the Company through the date of this Agreement, and
reflect all transactions referred to in such minutes accurately in all material
respects.

3.12. Intellectual Property.

(a) Section 3.12(a) of the Company Disclosure Schedule sets forth a complete and
accurate list of all (1) Patents, together with all reissues, divisions,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof, (2) Trademarks, (3) Copyrights and (4) domain name registrations and
websites, in each case, used or held for use by the Company in the conduct of
its business specifying as to each such item, as applicable (i) the owner of the
item, (ii) the jurisdictions in which the item is issued or registered or in
which any application for issuance or registration has been filed, (iii) the
respective issuance, registration, or application number of the item, and
(iv) the date of application and issuance or registration of the item.

 

27



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(b) Section 3.12(b) of the Company Disclosure Schedule sets forth a complete and
accurate list of all material licenses and sublicenses pertaining to any
third-party Intellectual Property used by the Company in the conduct of its
business, excluding off-the-shelf, shrink-wrap, click-wrap licenses and/or other
licenses for commercially available software under $25,000.

(c) Section 3.12(c) of the Company Disclosure Schedule sets forth a complete and
accurate list of all material licenses and sublicenses pertaining to any
Intellectual Property owned by the Company licensed to third parties.

(d) No third party has any pending, or to the Company’s Knowledge, threatened,
claims in writing that the Company has violated, misappropriated, or infringed
any of a third party’s Intellectual Property rights. The Company does not have
any pending or, to the Company’s Knowledge, threatened, claims in writing that a
third party has violated or infringed any material Intellectual Property owned
by the Company.

(e) To the Company’s Knowledge, the items listed in Section 3.12(a)(1) and
(2) of the Company Disclosure Schedule are not the subject of any cancellation
or reexamination proceeding or other proceeding challenging their validity. The
owner designated in each entry of Section 3.12(a)(1) of the Company Disclosure
Schedule is the applicant or assignee of record in all patent applications, and
applications for registration of Intellectual Property rights indicated for such
owner in Section 3.12(a)(1) of the Company Disclosure Schedule, and, to the
Company’s Knowledge, no opposition or interference, has been received in
connection with any such application. For the items listed in Section 3.12(a)(1)
of the Company Disclosure Schedule, all registration, maintenance and renewal
fees, if applicable, currently due in connection with certificates in connection
with such Intellectual Property have been filed with the relevant patent,
copyright, trademark or other authorities in the U.S. or foreign jurisdictions,
as the case may be, for the purposes of perfecting and maintaining such
Intellectual Property.

(f) Except as set forth in Section 3.12(f) of the Company Disclosure Schedule,
the Intellectual Property listed in Section 3.12 constitutes all of the Patents,
Trademarks, Copyrights and domain names that has been used or relied upon in the
operation of the Business as currently conducted. The Company has not
transferred ownership of, nor granted any license with respect to, any
Intellectual Property that is material to the Business, to any other Person.

(g) Except as set forth in Section 3.12(a) and 3.12(g) of the Company Disclosure
Schedule, the Company is the owner of all right, title and interest in and to
each item of Intellectual Property set forth on Section 3.12(a) of the Company
Disclosure Schedule and each Trade Secret, or in the case of licensed
Intellectual Property set forth on Section 3.12(b) of the Company Disclosure
Schedule, the Company has obtained all licenses necessary to use and
commercially exploit such Intellectual Property according to the terms of such
licenses, free and clear of any Encumbrances (other than Permitted
Encumbrances), and the Company has the right to use all of the Intellectual
Property set forth on Section 3.12(a) of the Company Disclosure

 

28



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Schedule and each Trade Secret without payment to a third party, and has the
right to stop others from using such Intellectual Property. Except as set forth
in Section 3.12(g) of the Company Disclosure Schedule the right to sue for past
damages, to the extent available, shall be transferred to either the Merger Sub
or Optionee upon the Effective Time (as defined in the Merger Agreement). Except
as set forth in Section 3.12(g) of the Company Disclosure Schedule, all
Intellectual Property set forth on Section 3.12(a) and Section 3.12(b) of the
Company Disclosure Schedule and each Trade Secret is fully transferable,
alienable or licensable by the Company or other entity, without restriction and
without payment of any kind to any other Person. Except as described in
Section 3.12(g) of the Company Disclosure Schedule, the Company has no
obligation to indemnify or defend any third-party in connection with claims for
intellectual property infringement.

(h) Except as set forth in Section 3.12(h) of the Company Disclosure Schedule,
the Company has not been alleged to misappropriate, infringe or otherwise
violate any Intellectual Property right of any other Person and there is no
claim or action pending, or, to the Company’s Knowledge, threatened, alleging
any such infringement. To the Company’s Knowledge, the operation of the Business
of the Company as of the date of this Agreement for the treatment of
eosinophilic esophagitis does not misappropriate, infringe or otherwise violate
any third party Intellectual Property right.

(i) The Company has taken commercially reasonable precautions to protect the
secrecy of its Trade Secrets. To the Company’s Knowledge, none of the material
trade secrets, know-how or other material confidential or proprietary
information of the Company has been disclosed to any Person unless such
disclosure was made pursuant to an appropriate confidentiality agreement.

(j) All former and current employees of the Company have executed written
agreements prohibiting disclosure of confidential information and assigning to
the Company, as applicable, all rights to any inventions made during or derived
from their relationship with the Company, as applicable.

3.13. Inventories. The Company has no inventories (as that term is used for
purposes of GAAP).

3.14. Related Party Transactions. The Company is not indebted to any director,
officer or employee of the Company (except for amounts due as compensation or
reimbursement for services performed and any severance obligations), and no such
person is indebted to the Company. Except as listed on Section 3.14 of the
Company Disclosure Schedule, no (a) Person who owns beneficially or of record at
least five percent (5%) of the Outstanding Company Stock, (b) officer or
director of the Company, (c) immediate family member of any of the Persons
referred to in clauses (a) and (b) above, and (d) Person controlled by any one
or more of the foregoing (excluding the Company) (collectively, the “Related
Parties”) presently or since January 1, 2008: (i) owns or has owned, directly or
indirectly, any material interest in (excepting not more than five percent
(5%) stock holdings for investment purposes in securities of publicly

 

29



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

held and traded companies), or is an officer, director, employee or consultant
of, any Person which is, or is engaged in business as, a lessor, lessee,
customer, distributor, sales agent, or supplier of the Company; (ii) owns or has
owned, directly or indirectly, in whole or in part, any material tangible or
intangible property that the Company uses for the conduct of its business;
(iii) has brought any action, suit or proceeding against the Company; or (iv) on
behalf of the Company, has made any payment or commitment to pay any commission,
fee or other amount to, or purchase or obtain or otherwise contract to purchase
or obtain any goods or services from, any corporation or other Person of which
any officer or director of the Company, or an immediate family member of the
foregoing, is a partner or stockholder (excepting stock holdings solely for
investment purposes in securities of publicly held and traded companies). The
Company is not a party to any transaction with any Related Party on other than
arm’s-length terms.

3.15. Employees and Related Agreements; ERISA.

(a) Section 3.15(a) of the Company Disclosure Schedule contains a true, correct
and complete list as of the date of this Agreement of each employee benefit
plan, agreement or policy (including any “employee benefit plan” as defined in
Section 3(3) of ERISA, compensation arrangements, employment and severance
agreements, and employment offer letters) sponsored by, maintained by,
contributed to, or participated in by the Company, or to which the Company is a
party or has or may have any liability, or under which current or former
employees or independent contractors of the Company benefit (each, a “Company
Benefit Plan” and, collectively, the “Company Benefit Plans”). The Company has
made available to Optionee and its agents and representatives copies of (i) each
Company Benefit Plan; (ii) the most recent annual report (Form 5500) filed with
the IRS with respect to each such Company Benefit Plan; (iii) each trust
agreement and any other material written agreement relating to each such Company
Benefit Plan; (iv) the most recent summary plan description for each such
Company Benefit Plan for which a summary plan description is required, and
(v) the most recent determination or opinion letter issued by the IRS with
respect to any such Company Benefit Plan intended to be qualified under
Section 401(a) of the Code. No Company Benefit Plan is subject to Title IV of
ERISA, covers any employees or independent contractors outside the United
States, is a multiple employer plan, or provides health or welfare benefits to
retirees. Each Company Benefit Plan covering two or more individuals can be
amended, terminated or otherwise discontinued in accordance with its terms,
without the consent of plan participants, and without liability to the Company
other than ordinary administrative expenses and the payment of any accrued
benefits.

(b) Each Company Benefit Plan is in compliance in all material respects with the
applicable requirements of ERISA and the Code and other requirements of Law
(including filing requirements with Governmental Bodies), and no event has
occurred and there exists no condition or set of circumstances in connection
with which the Company or any Company Benefit Plan could be subject to any
material liability under the terms of such Company Benefit Plans, ERISA, the
Code or any other applicable Law. As of the date of this Agreement, there are no
audits, inquiries or proceedings pending or, to the Knowledge of the Company,
threatened by

 

30



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

the IRS or any other Governmental Body with respect to any Company Benefit Plan
(other than routine claims for benefits in the normal course) that could
reasonably be expected to subject the Company or any Company Benefit Plan to any
liability. Each arrangement subject to Section 409A of the Code is and, except
as set forth on Section 3.15(b) of the Company Disclosure Schedule, has been
maintained in material compliance therewith and the Treasury Regulations
thereunder.

(c) Section 3.15(c) of the Company Disclosure Schedule contains a true, correct
and complete list of each retention, bonus or severance agreement or plan or
other arrangement of the Company with or relating to Company employees,
directors or consultants under which amounts may be payable or benefits
provided, or which provides for acceleration of benefits or payments, as a
result of the consummation of the transactions contemplated by this Agreement or
the Merger Agreement (either alone or in combination with any other event). A
true, correct and complete copy of each of the agreements and plans set forth in
Schedule 3.15(c) of the Company Disclosure Schedule has been made available to
Optionee.

(d) Each Company Benefit Plan that is intended to be qualified under
Section 401(a) of the Code is so qualified and either is a prototype plan that
may rely on the EGTRRA opinion letter issued to its provider or has received an
EGTRRA determination letter from the IRS that it is so qualified, and no fact or
event has occurred since the date of such determination letter that could
materially adversely affect the qualified status of any such Company Benefit
Plan.

3.16. Employee Relations. The Company is not a party to any labor agreement with
respect to its employees with any labor organization, group or association, nor,
to the Knowledge of the Company, have there been any attempts to organize the
employees of the Company during the one (1)-year period prior to the date of
this Agreement. As of the date of this Agreement, there is no labor strike,
labor disturbance or work stoppage pending against the Company. Within the past
year, the Company has not incurred any liability or obligation under the Workers
Adjustment and Retraining Notification Act or any other similar state or local
law that remains unsatisfied.

3.17. Contracts.

(a) Section 3.17 of the Company Disclosure Schedule contains a true, correct and
complete list of all Contracts currently in effect that (i) are material to the
conduct and operations of the Business and its properties as currently
conducted, (ii) involve the Stockholders or any of the officers, consultants,
directors or employees of the Company (other than Company Benefit Plans or
employment arrangements involving annual compensation by the Company of less
than $100,000, or stock option agreements entered into in the ordinary course of
business), (iii) require the Company to provide in-kind consideration,
(iv) involve real property, (v) involve a joint venture, partnership, or limited
liability company relationship, (vi) govern or relate to indebtedness, (vii) are
material customer or supplier agreements of the Company (viii) obligate the
Company to develop any product, drug or compound, (ix) require the Company to
indemnify

 

31



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

any Person, except for Contracts entered into in the ordinary course of
business, (x) grant any exclusive rights to any party (including any right of
first refusal or right of first negotiation), or (xi) relate to the acquisition
or disposition of any business (whether by merger, sale of stock, sale of assets
or otherwise) (collectively, the “Listed Contracts”) and copies or access to
such agreements, contracts, leases, licenses, instruments, commitments,
indebtedness, Liabilities and other obligations have been provided to Optionee
and its counsel. For purposes of this Section 3.17, “material” shall mean either
(x) having an aggregate value, cost or amount in excess of $100,000, or (y) not
terminable upon ninety (90) days or fewer notice.

(b) Except for such exceptions as would not have a Material Adverse Effect, as
of the date of this Agreement, (i) each Listed Contract is in full force and
effect and, except for those Listed Contracts which by their terms will expire
prior to the Option Termination Date or are otherwise terminated prior to the
Option Termination Date in accordance with the provisions thereof, will continue
in full force and effect after the date hereof and after the exercise of the
Option and the consummation of the Merger, in each case without breaching the
terms thereof or resulting in the forfeiture or impairment of any rights
thereunder and without the consent, approval or act of, or making of any filing
with, any other party, and represents a legally valid, binding and enforceable
obligation of the Company, if the Company is a party thereto, except as may be
limited by principles of public policy, and subject to (1) the effect of any
applicable Law of general application relating to bankruptcy, reorganization,
insolvency, moratorium or similar Laws affecting creditors’ rights and relief of
debtors generally and (2) the effect of rules of law and general principles of
equity, including rules of Law and general principles of equity governing
specific performance, injunctive relief and other equitable remedies (regardless
of whether considered in a proceeding in equity or at Law); and (ii) the Company
is not in material breach or violation of, or material default under, any of the
Listed Contracts to which it is a party, nor has the Company received any
written notice that it has materially breached, violated or defaulted under any
of the Listed Contracts to which it is a party. There are no Listed Contracts
that are not in written form.

3.18. Litigation and Governmental Orders. As of the date of this Agreement,
(i) there are no Actions pending or, to the Knowledge of the Company, threatened
against the Company, any of the assets or properties of the Company, or any of
the directors and officers of the Company in their capacity as directors or
officers of the Company that individually, or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, and (ii) the Company or its
assets and properties are not subject to any Governmental Orders relating
specifically to the Company or any of its assets or properties that
individually, or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There is no Governmental Order against the Company, or,
to the Knowledge of the Company, any of its directors or officers (in their
capacities as such), that could prevent, enjoin or materially alter or delay any
of the transactions contemplated by this Agreement, or that could reasonably be
expected to have a Material Adverse Effect on the Company. All litigation to
which the Company is a party (or, to the Knowledge of the Company, threatened to
become a party) is described in Section 3.18 of the Company Disclosure Schedule.
This Section 3.18 does not apply to regulatory compliance, which is addressed in
Sections 3.9(b) – (h) hereunder.

 

32



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

3.19. Compliance with Laws. To the Knowledge of the Company, the Company is
conducting the Business in compliance with applicable Law, except where the
failure to so comply, when taken together with all other such failures by the
Company to so comply, would not have a Material Adverse Effect. The Company has
not received any written notice from any Governmental Body to the effect that
the Company is not in compliance with any applicable Law, except where the
failure to so comply, when taken together with all other such failures by the
Company to so comply, would not have a Material Adverse Effect. This
Section 3.19 does not apply to regulatory compliance, which is addressed in
Section 3.9 hereunder.

3.20. Environmental Matters. To the Knowledge of the Company, except for such
violations, activities and Actions as would not have a Material Adverse Effect,
(i) no Hazardous Material is present at any of the real property leased by the
Company in violation of any applicable Environmental Law; (ii) the Company has
not engaged in any Hazardous Materials Activity in violation of any applicable
Environmental Law; and (iii) no Action is pending or has been threatened against
the Company concerning any of the Hazardous Materials Activities of the Company,
or Hazardous Materials Activity on any of the Company Property.

3.21. Insurance. The physical properties, assets and business of the Company are
insured as of the date of this Agreement to the extent disclosed on Section 3.21
of the Company Disclosure Schedule attached hereto and all such insurance
policies and arrangements are disclosed therein. As of the date of this
Agreement, said insurance policies and arrangements are in full force and
effect, all premiums with respect thereto are currently paid, and the Company is
in material compliance with the terms thereof. The Company has not received any
written notice of termination of, or material premium increase with respect to,
any of such policies.

3.22. Customers and Suppliers. As of the date hereof, no material customer and
no material supplier of the Company has canceled or otherwise terminated, or
made any written threat to the Company to cancel or otherwise terminate its
relationship with the Company or has at any time on or after the Balance Sheet
Date, decreased materially its services or supplies to the Company in the case
of any such supplier, or its usage of the services or products of the Company in
the case of such customer, and no such supplier or customer has indicated in
writing that it intends to cancel or otherwise terminate its relationship with
the Company or to decrease materially its services or supplies to the Company or
its usage of the services or products of the Company, as the case may be.

3.23. Takeover Laws. The Company has taken all action required to be taken by it
in order to exempt this Agreement, the Merger Agreement and the Merger from, and
this Agreement, the Merger Agreement and the Merger are exempt from, the
requirements of any “fair price,” “moratorium,” “control share acquisition”
statute or other similar anti-takeover statute or regulation enacted under any
Requirements of Laws, or any takeover provision in the Certificate of
Incorporation or the Company’s by-laws.

 

33



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

3.24. Approval by Stockholders. The affirmative vote or consent of (i) the
holders of a majority of the shares of the outstanding Common Stock and
Preferred Stock voting or consenting, as the case may be, on an as-if-converted
to Common Stock basis and (ii) the holders of seventy-five percent (75%) of the
shares of the outstanding Preferred Stock voting as a separate class are the
only votes of the holders of any capital stock of the Company necessary under
the DGCL and the Certificate of Incorporation to approve this Agreement and the
Merger Agreement and the transactions contemplated thereby. The shares of
Outstanding Company Stock that are subject to the Voting Agreement are, if voted
in favor of the Merger, sufficient to authorize and approve the Merger pursuant
to the Certificate of Incorporation and the DGCL.

3.25. Absence of Unlawful Payments. None of (a) the Company, (b) any director or
officer of the Company, nor, (c) to the Company’s Knowledge, any employee, agent
or other Person acting on behalf of the Company, in each case in connection with
the operation of the Company’s business: (i) has used any corporate or other
funds for unlawful contributions, payments, gifts or entertainment; made any
unlawful expenditures relating to political activity to government officials or
others or established or maintained any unlawful or unrecorded funds; (ii) made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; or violated any provision of the
FCPA; or (iii) has accepted or received any unlawful contributions, payments,
gifts or expenditures.

3.26. Brokers. Except for any fees payable to Stifel, Nicolaus & Company,
Incorporated as set forth on Section 3.26 of the Company Disclosure Schedule,
which is entitled to certain advisory fees in connection with this Agreement and
the Merger Agreement, the Company has not entered into any contract or other
arrangement or understanding (written or oral, express or implied), with any
Person which may reasonably result in the obligation of the Company to pay any
fees or commissions to any broker or finder as a result of the execution and
delivery of this Agreement, the Merger Agreement or the consummation of the
transactions contemplated by this Agreement and the Merger Agreement.

3.27. Disclosure. None of the representations or warranties made by the Company
herein or in the Company Disclosure Schedule or exhibit hereto, and no
certificate furnished by the Company pursuant to this Agreement contain, any
untrue statement of a material fact, or omits to state any material fact
necessary in order to make the statements contained herein or therein, in the
light of the circumstances under which made, not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF OPTIONEE

As an inducement to the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, Optionee hereby represents and warrants to
the Company and agrees as follows:

4.1. Organization of Optionee. Optionee is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full corporate power and authority to own or lease and to operate and use its
properties and assets and to carry on its business as now conducted.

 

34



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

4.2. Authority of Optionee.

(a) Optionee has full corporate power and authority to execute, deliver and
perform this Agreement, all of the Optionee Ancillary Agreements and the Merger
Agreement. The execution, delivery and performance of this Agreement, the
Optionee Ancillary Agreements and the Merger Agreement (together with the other
instruments, documents and agreements contemplated by or to be executed in
connection with the transactions contemplated by the Merger Agreement) by
Optionee have been duly authorized and approved by Optionee’s board of directors
and do not require any further authorization or consent of Optionee or its
stockholders. This Agreement has been duly authorized, executed and delivered by
Optionee and is the legal, valid and binding agreement of Optionee enforceable
in accordance with its terms, and each of the Optionee Ancillary Agreements has
been duly authorized by Optionee and upon execution and delivery by Optionee
will be a legal, valid and binding obligation of Optionee enforceable in
accordance with its terms, in each case except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by the effect of
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).

(b) Neither the execution and delivery of this Agreement, any of the Optionee
Ancillary Agreements or the Merger Agreement, nor the consummation of any of the
transactions contemplated hereby or thereby nor compliance with or fulfillment
of the terms, conditions and provisions hereof or thereof, nor the exercise of
the Option, in each case by Optionee, will:

(i) conflict with, result in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under (A) the
certificate of incorporation or by-laws of Optionee, (B) any material note,
instrument, agreement, mortgage, lease, license, franchise, permit or other
authorization, right, restriction or obligation to which Optionee is a party or
any of its properties or assets is subject or by which Optionee is bound,
(C) any Court Order to which Optionee is a party or any of Optionee’s properties
or assets is subject or by which it is bound or (D) any material Requirements of
Laws affecting Optionee, its assets or its business; or

(ii) require the approval, consent, authorization or act of, or the making by
Optionee of any declaration, filing or registration with, any Person, except,
with respect to the consummation of the Merger, as provided under the HSR Act.

4.3. Brokers. Except for BMO Capital Markets Corp., neither Optionee nor any
Person acting on its behalf has paid or become obligated to pay any fee or
commission to any broker, finder or intermediary for or on account of the
transactions contemplated by this Agreement.

 

35



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

4.4. Financial Wherewithal. Optionee has the financial wherewithal, in the form
of cash on hand, to pay the Option Consideration and, when obligated in
accordance with this Agreement, the Option Milestone Payments.

4.5. Due Diligence Investigation. Optionee has had an opportunity to discuss the
business, management, operations and finances of the Company with its respective
officers, directors, employees, agents, consultants, representatives and
Affiliates, and has had an opportunity to inspect the facilities of the Company.
Optionee has conducted its own independent investigation of the Company. In
making its decision to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement, Optionee has relied solely upon the
representations and warranties of the Company set forth in Article III (and
acknowledges that such representations and warranties are the only
representations and warranties made by the Company) and has not relied upon any
other information provided by, for or on behalf of the Company, or its
respective agents or representatives, to Optionee in connection with the
transactions contemplated by this Agreement. Optionee has no knowledge of the
existence or nonexistence or occurrence or nonoccurrence of any event, condition
or circumstance the existence, nonexistence, occurrence or nonoccurrence of
which would cause any representation or warranty of the Company contained in
this Agreement to be untrue or inaccurate in any respect. Optionee has entered
into the transactions contemplated by this Agreement with the understanding,
acknowledgement and agreement that no representations or warranties, express or
implied, are made with respect to any projection or forecast regarding future
results or activities or the probable success or profitability of the Business
or the Company. Optionee acknowledges that, except as provided in the Voting
Agreement, no current or former stockholder, director, officer, employee, agent,
consultant, Affiliate or advisor of the Company has made or is making any
representations, warranties or commitments whatsoever regarding the subject
matter of this Agreement, express or implied.

 

36



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

ARTICLE V

ACTION PRIOR TO THE OPTION TERMINATION DATE

The respective parties hereto covenant and agree to take the following actions
between the date hereof and the earlier of the Option Termination Date or, if
the Option is exercised prior to the Option Termination Date, the Merger
Agreement Execution Date:

5.1. Investigation by Optionee; Information Rights.

(a) The Company shall afford the officers, employees and authorized
representatives of Optionee (including independent public accountants and
attorneys) reasonable access, upon three (3) business days’ notice and not more
than once semi-annually (provided, that with respect to Optionee’s and/or
Optionee’s auditors’ request for, and access to, financial records and
information that are required for Optionee to prepare its financial statements
or for Optionee’s auditors to review, audit or perform other procedures on
Optionee’s financial statements, Optionee and Optionee’s auditors shall only be
required to provide reasonable advance notice and shall be limited to one annual
visit), during normal business hours to the offices, properties, employees and
business and financial records (including computer files and similar
documentation) of the Company and the Subsidiaries to the extent Optionee shall
deem reasonably necessary or desirable and shall furnish to Optionee or its
authorized representatives such additional information concerning the assets,
properties, operations and businesses of the Company and the Subsidiaries as
shall be reasonably requested, including all such information as shall be
reasonably necessary to enable Optionee or its representatives to verify the
accuracy of the representations and warranties contained in this Agreement and
to verify that the covenants of the Company contained in this Agreement are
being and have been complied with. Optionee agrees that such investigation shall
be conducted in such a manner as not to interfere unreasonably with the
operations of the Company and the Subsidiaries. All costs and expenses
associated with the information and investigation rights of Optionee under this
Section 5.1(a) shall be borne by Optionee.

(b) The Company shall, unless the parties agree otherwise in writing:

(i) deliver to Optionee as soon as practicable, but in any event within sixty
(60) days after the end of each fiscal year of the Company, a consolidated
income statement for such fiscal year, a consolidated balance sheet as of the
end of such year and a consolidated cash flow statement for such fiscal year,
such year-end financial reports to be in reasonable detail, prepared in
accordance with GAAP consistently applied, and audited and certified by
independent public accountants of nationally recognized standing selected by the
Company, and additionally, the Company shall deliver a draft of such year-end
financial reports to Optionee as soon as practicable, but in any event within
fifty (50) days after the end of each fiscal year of the Company;

(ii) deliver to Optionee as soon as practicable, but in any event within thirty
(30) days after the end of each of the first three (3) quarters of each fiscal
year of the Company, an unaudited consolidated profit or loss statement for such
fiscal quarter, an unaudited consolidated balance sheet as of the end of such
fiscal quarter and an unaudited consolidated cash flow statement for such fiscal
quarter;

 

37



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(iii) deliver to Optionee within ten (10) business days of the end of each
month, an unaudited consolidated income statement for such month, an unaudited
consolidated balance sheet as of the end of such month and an unaudited
consolidated cash flow statement for such month, in reasonable detail;

(iv) deliver to Optionee as soon as practicable, but in any event fifteen
(15) days prior to the end of each fiscal year, an updated Operating Plan for
the next fiscal year and the successive fiscal year(s) during which the Company
expects the Option to remain exercisable, prepared on a monthly basis, including
balance sheets and sources and applications of funds statements for such months;

(v) deliver to Optionee as soon as reasonably practicable, additional supporting
financial information as mutually agreed upon by Optionee and the Company;

(vi) deliver to Optionee, with respect to the audited financial statements
called for in subsection (i) and the unaudited financial statements called for
in subsection (ii) of this Section 5.1(b), an instrument executed by the chief
financial officer, chief business officer or chief executive officer of the
Company, certifying that such financials were prepared in accordance with GAAP
consistently applied with prior practice for earlier periods and fairly present,
in all material respects, the consolidated financial condition of the Company
and the Subsidiaries and its results of operation for the period specified,
subject to year-end audit adjustments and, in the case of the financial
statements called for in subsection (ii) of this Section 5.1(b), footnotes;

(vii) deliver to Optionee, with respect to the unaudited financial statements
called for in subsection (iii) of this Section 5.1(b), an instrument executed by
the chief financial officer, chief business officer or chief executive officer
of the Company, certifying that such financials were prepared in accordance with
GAAP consistently applied with prior practice for earlier periods and fairly
present, in all material respects, the consolidated financial condition of the
Company and the Subsidiaries and its results of operation for the period
specified, subject to year-end audit adjustments; and

(viii) deliver or make available to Optionee a copy of any presentation or
report provided to the Company’s Board of Directors relating to the development
status of the OBS Development Product.

(c) Optionee will hold any information obtained pursuant to this Section 5.1 or
Section 5.8 in confidence in accordance with, and will otherwise be subject to,
the provisions of the Confidentiality Agreement (it being understood that
Optionee shall be permitted to disclose such information to the extent required
by applicable Requirements of Law or the rules of any applicable securities
exchange subject to and in accordance with the terms of the Confidentiality
Agreement ).

 

38



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(d) Notwithstanding any disclosure requirements of the Company set forth in this
Article V, the Company shall not be obligated to disclose to Optionee any
proprietary information to the extent such disclosure would, or would be
reasonably expected to, violate any contractual obligation of the Company or
would cause the Company or a Subsidiary to waive the attorney-client privilege;
provided, however, that the Company: (i) shall be entitled to withhold only such
information that may not be provided without causing such violation or waiver;
(ii) shall provide to Optionee all related information that may be provided
without causing such violation or waiver (including, to the extent permitted,
redacted versions of any such information); (iii) at the request of Optionee,
shall cooperate with Optionee and use its commercially reasonable efforts to
obtain the consent or waiver of any third party to the disclosure in full of all
such information to Optionee; and (iv) shall enter into such joint-defense
agreements or other protective arrangements as may be reasonably requested by
Optionee in order that all such information may be provided to Optionee without
causing such violation or waiver.

5.2. Preserve Accuracy of Representations and Warranties; Notification of
Certain Matters.

(a) Other than as permitted under this Agreement or as otherwise consistent with
the Operating Plan, the Company shall: (i) refrain from taking any action which
would render (A) any representation or warranty made by it in Article III (other
than any Updated Representations) inaccurate in any material respect as of the
Option Exercise Date, or (B) any Updated Representations inaccurate in any
material respect after giving effect to the Updated Schedules; and (ii) use
commercially reasonable efforts to cause (A) each of the representations and
warranties made by it in Article III (other than any Updated Representations) to
be true and correct in any material respect as of the Option Exercise Date, and
(B) each of the Updated Representations to be true and correct in all material
respects after giving effect to the Updated Schedules. Optionee shall refrain
from taking any action which would render any representation or warranty made by
it in Article IV inaccurate in any material respect as of the Option Exercise
Date and take any and all actions as are necessary to cause each of the
representations and warranties made by it in Article IV to be true and correct
in all material respects as of the Option Exercise Date. For purposes of this
Section 5.2(a) only, the phrase “commercially reasonable efforts” means the
exercise of such efforts and commitment of such resources by a company with
substantially the same resources (without regard to the portion of the Option
Consideration received by the Company or the Rights Proceeds, or any interest
thereon) and expertise as the Company, with due regard to the nature of efforts
and cost required for the undertaking at stake.

(b) Each party shall promptly notify the other of (i) any event or matter that
would reasonably be expected to cause any of its representations or warranties
to be untrue in any material respect on the Option Exercise Date, other than
such events or matters permitted

 

39



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

under this Agreement or as otherwise consistent with the Operating Plan, and
(ii) any action, suit or proceeding that shall be instituted or threatened
against such party to restrain, prohibit or otherwise challenge the legality of
any transaction contemplated by this Agreement or the Merger Agreement.

(c) The Company shall promptly notify Optionee of (i) any change or event
having, or that would reasonably be expected to have, a Material Adverse Effect,
(ii) any lawsuit, claim, proceeding or investigation that is threatened in
writing (or, if not threatened in writing, is otherwise material to the Company
and the Subsidiaries), brought, asserted or commenced against the Company which
would have been listed in Section 3.18 of the Company Disclosure Schedule if
such lawsuit, claim, proceeding or investigation had arisen prior to the date
hereof and (iii) any material default under any Listed Contract or event which,
with notice or lapse of time or both, would become such a default on or prior to
the Option Termination Date and of which the Company has Knowledge.

5.3. Consents of Third Parties; Governmental Approvals.

(a) If (i) the Company becomes aware of any consent, approval or waiver from any
Person that is party to an agreement with the Company or a Subsidiary that is
required for the exercise of the Option or the consummation of the transactions
contemplated by the Merger Agreement which has not been obtained prior to the
date hereof, or (ii) the Company receives any notice or other communication from
any Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement or the Merger
Agreement, the Company shall immediately notify Optionee in writing thereof and,
at Optionee’s request, the Company will act diligently and reasonably in
attempting to obtain, before the Option Termination Date, such consent, approval
or waiver, in form and substance reasonably satisfactory to Optionee; provided
that neither the Company nor Optionee shall have any obligation to offer or pay
any consideration in order to obtain any such consents or approvals; and
provided, further, that the Company shall not make any agreement or
understanding materially and adversely affecting its assets or its business as a
condition for obtaining any such consents or waivers except with the prior
written consent of Optionee. During the period prior to the Option Termination
Date, Optionee shall act diligently and reasonably to cooperate with the Company
in attempting to obtain the consents, approvals and waivers contemplated by this
Section 5.3(a).

(b) The Company and Optionee shall act diligently and reasonably, and shall
cooperate with each other, in attempting to obtain any consents and approvals of
any Governmental Body required to be obtained by them in order to consummate the
transactions contemplated by the Merger Agreement, other than under the HSR Act;
provided, that if Optionee determines, in its sole discretion, that filings are
required under the HSR Act, the parties shall comply with the provisions of
paragraph (c) below; provided further that the Company shall not make any
agreement or understanding materially and adversely affecting its assets or its
business as a condition for obtaining any consents or approvals described in
this Section 5.3(c) except with the prior written consent of Optionee.

 

40



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(c) If Optionee determines, in its sole discretion, that filings with the FTC
and the Antitrust Division are required to be filed under the HSR Act with
respect to the transactions contemplated by the Merger Agreement prior to the
exercise of the Option, then the Company and Optionee shall making such filings
and cooperate in all respects with each other in connection with such filings,
and in connection therewith:

(i) each of the Company and Optionee agrees to make available to the other such
information as each of them may reasonably request relative to its business,
assets and property as may be required of each of them to file any additional
information requested by the FTC or the Antitrust Division under the HSR Act
with respect to the notifications filed by the Company and Optionee in
connection with the transactions contemplated by the Merger Agreement;

(ii) each of the Company and Optionee agrees to provide to the other copies of
all correspondence between it (or its advisors) and any such agency relating to
this Agreement or any of the matters described in this Section 5.3(d);

(iii) the Company and Optionee agree that all telephonic calls and meetings with
such agencies regarding the transactions contemplated hereby or any of the
matters described in this Section 5.3(d) shall include representatives of each
of the Company and Optionee; and

(iv) the filing fees under the HSR Act shall be borne by Optionee.

5.4. Conduct of Business by the Company and the Subsidiaries.

(a) The Company shall, and shall cause each of the Subsidiaries to, operate and
carry on its business in the ordinary course and/or in a manner such that ****,
to the extent consistent therewith, keep and maintain its assets and properties
in good operating condition and use its commercially reasonable efforts
consistent with good business practice to preserve intact its current business
organization, keep available the services of its current officers and employees
and preserve its relationships with material customers, suppliers, contractors,
licensors, licensees and others having business dealings with it (except, in
each case, as set forth on Section 5.4 of the Company Disclosure Schedule, with
the prior written approval of Optionee or as otherwise consistent with the
Operating Plan); provided, however, the Company shall be permitted to conduct
Permitted Financings. For purposes of this Section 5.4(a) only, the phrase
“commercially reasonable efforts” means the exercise of such efforts and
commitment of such resources by a company with substantially the same resources
(without regard to the portion of the Option Consideration received by the
Company or the Rights Proceeds or any interest thereon) and expertise as the
Company, with due regard to the nature of efforts and cost required for the
undertaking at stake.

 

41



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(b) Without limiting the generality of Section 5.4(a), except as expressly
contemplated by this Agreement, as set forth on Section 5.4 of the Company
Disclosure Schedule or with the express written approval of Optionee, the
Company shall not, and shall not permit any of the Subsidiaries to:

(i) (A) declare, set aside or pay any dividends on, or make any other actual,
constructive or deemed distributions in respect of, any of its capital stock, or
otherwise make any payments to any stockholder in its capacity as such,
(B) split, combine or reclassify any of its capital stock or issue, sell or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock (other than any issuances of its
securities (1) in connection with Permitted Financings, (2) upon exercise of
outstanding Stock Options and the Warrant, (3) upon conversion of outstanding
shares of Preferred Stock, or (4) upon issuance or exercise of Stock Options
permitted to be issued pursuant to Section 5.4(b)(ii)(B) or (C) purchase, redeem
or otherwise acquire any shares of its capital stock or other securities, except
where such purchase or redemption is financed solely with the portion of the
Option Consideration that has been paid to the Company and any Rights Proceeds
(together with any interest that has accrued on such Option Consideration or
Rights Proceeds) and provided that such purchase or redemption does not result,
directly or indirectly, in the shares of Outstanding Company Stock that are
subject to the Voting Agreement being insufficient to authorize and approve the
Merger pursuant to the Certificate of Incorporation and the DGCL;

(ii) other than in connection with Permitted Financings, issue, deliver, sell,
pledge, dispose of or otherwise encumber any shares of its capital stock or
other securities (including any rights, warrants or options to acquire any
shares of its capital stock or other securities); provided that: (A) the Company
shall be entitled to issue shares of Common Stock or Preferred Stock (1) upon
the exercise of outstanding Stock Options and the Warrant, or (2) upon
conversion of outstanding shares of Preferred Stock in accordance with the terms
thereof as in effect on the date hereof; provided that such issuances do not and
will not result, directly or indirectly, in the shares of Outstanding Company
Stock that are subject to the Voting Agreement being insufficient to authorize
and approve the Merger pursuant to the Certificate of Incorporation and the
DGCL; and (B) the Company shall be entitled to issue options to acquire shares
of Common Stock pursuant to the Stock Plan, provided that such issuances do not
and will not (assuming the exercise of such options) result, directly or
indirectly, in the shares of Outstanding Company Stock that are subject to the
Voting Agreement being insufficient to authorize and approve the Merger pursuant
to the Certificate of Incorporation and the DGCL;

(iii) other than in connection with Permitted Financings or in connection with
the issuance of Stock Options permitted to be issued pursuant to
Section 5.4(b)(ii)(B), amend its certificate of incorporation, by-laws or
similar organizational documents; provided that any such amendment shall effect
changes only necessary to consummate the Permitted Financing or issuance of
Stock Options;

 

42



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(iv) acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the assets of or equity in, or by any other
manner, any business or any corporation, partnership, limited liability company,
association or other business organization or division thereof;

(v) alter through merger, liquidation, reorganization, restructuring or in other
fashion its corporate structure;

(vi) voluntarily dissolve or liquidate;

(vii) file a voluntary petition in bankruptcy or commence a voluntary legal
procedure for reorganization, arrangement, adjustment, release or composition of
Indebtedness in bankruptcy or other similar Requirements of Law now or hereafter
in effect, consent to the entry of an order for relief in an involuntary case
under any such Requirements of Law or apply for or consent to the appointment of
a rescuer, liquidator, assignee, custodian or trustee (or similar office) of the
Company or any Subsidiary;

(viii) enter into the active management of a business that is not primarily
related to, or in furtherance of, being a pharmaceutical company focused on the
research, development and commercialization of proprietary healthcare products;

(ix) except as set forth in the Operating Plan, make or incur any new capital
expenditures in excess of **** (individually or in the aggregate);

(x) (A) modify any of the agreements, understandings, obligations, commitments
or other obligations set forth in any of the schedules to this Agreement, except
for such modifications that are consistent in all material respects with the
Operating Plan or do not modify any such agreements or other obligations in any
material respect (subject to clause (2) below) or (B) other than in connection
with Permitted Financings: create, incur or assume any Indebtedness (or enter
into any agreement, understanding, obligation or commitment to do so); enter
into, as lessee, any capital lease (as defined in Statement of Financial
Accounting Standards No. 13); guarantee any such Indebtedness or obligation;
issue or sell any debt securities, or guarantee any debt securities of others;
or make any loans, advances or capital contributions to, or investments in, any
other Person (other than reasonable advances for work-related expenses to
employees and consultants in the ordinary course consistent with Company
policies) or obligation, in each case (1) of the type that would have been
required to be listed in Section 3.17 of the Company Disclosure Schedule if in
existence on the date hereof (except as consistent with the Operating Plan),
(2) that would require the approval or consent of any other Person to the
transactions contemplated by this Agreement and the Merger Agreement or would
otherwise prohibit, interfere with or delay the exercise of the Option by
Optionee or the consummation of the Merger or (3) that would not be permitted to
be repaid pursuant to its terms in connection with the consummation of the
Merger without the payment of any prepayment penalty or fee;

 

43



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(xi) except as consistent with the Operating Plan, enter into any contract for
the purchase of real property or any option to extend a lease listed in
Section 3.10(b) of the Company Disclosure Schedule;

(xii) sell, lease (as lessor), transfer or otherwise dispose of, or mortgage or
pledge, or impose or suffer to be imposed any Encumbrance on, any of its assets,
other than (A) inventory and minor amounts of personal property sold or
otherwise disposed of for fair value in the ordinary course of business and
other than Permitted Encumbrances, (B) sales or other dispositions not in the
ordinary course of business so long as such sales or dispositions are consistent
with the Operating Plan or do not exceed **** (individually or in the
aggregate), and (C) in connection with Permitted Financings;

(xiii) cancel any debts owed to or claims held by it (including the settlement
of any claims or litigation) other than in the ordinary course of business;

(xiv) other than in connection with Permitted Financings, pay, discharge or
satisfy any claims, liabilities or obligations (absolute, accrued, asserted or
unasserted, contingent or otherwise), other than the payment, discharge or
satisfaction thereof in the ordinary course of business or pursuant to
contractual obligations in effect as of the date hereof or as required by
applicable law;

(xv) accelerate or delay collection of any notes or accounts receivable in
advance of or beyond their regular due dates or the dates when the same would
have been collected in the ordinary course of business;

(xvi) delay or accelerate payment of any account payable or other liability
beyond or in advance of its due date or the date when such liability would have
been paid in the ordinary course of business;

(xvii) make any change in the accounting policies applied in the preparation of
the financial statements contained in Section 3.4 of the Company Disclosure
Schedule, except as required by GAAP;

(xviii) except as consistent with the Operating Plan, enter into, adopt or amend
any bonus, incentive, deferred compensation, insurance, medical, hospital,
disability or severance plan, agreement or arrangement or enter into or amend
any employee benefit plan or employment, consulting or management agreement,
other than any such amendment to an employee benefit plan that is made to
maintain the qualified status of such plan or its continued compliance with
applicable law and other than in the ordinary course of business; provided that
no such plan, agreement or arrangement (or amendment thereto) shall provide for
severance or similar payments except to the extent such severance or similar
payments are consistent with pharmaceutical industry norms;

 

44



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(xix) except as consistent with the Operating Plan, pay or commit to pay any
bonus to any officer or employee, or make any other change in the compensation
of its employees, other than payments, commitments or changes made in accordance
with the Company’s normal compensation practices or pursuant to contractual
obligations in effect as of the date hereof or as required by applicable law;

(xx) prepare or file any Tax Return inconsistent with past practice or, on any
such Tax Return, take any position, make any election, or adopt any method that
is inconsistent with positions taken, elections made or methods used in
preparing or filing similar Tax Returns in prior periods; or

(xxi) except as consistent with the Operating Plan, enter into any other
agreement or commitment to take any action prohibited by this Section 5.4.

(c) The Company shall, and shall cause the Subsidiaries to: (i) conduct the
Phase 2 Study in compliance in all material respects with all applicable
Requirements of Laws and in accordance in all material respects with the
Operating Plan; (ii) use the Option Milestone Payments only for funding expenses
identified herein, or which are otherwise consistent in all material respects
with, the Operating Plan; (iii) keep its and their existing policies of
insurance, or comparable insurance, in full force and effect; and (iv) to the
extent the Company or a Subsidiary is obligated or has the right to do so (and
is exercising such prosecution rights) pursuant to any agreement relating to
Intellectual Property and to the extent the Company deems such action necessary
in its reasonable and good faith determination and as otherwise consistent with
the Operating Plan, diligently prosecute, or enforce its rights to cause another
party to such agreement relating to Intellectual Property to diligently
prosecute, claims in the pending patent applications within Intellectual
Property claiming existing products and products currently under development .
The Company shall deliver (1) the final study report relating to the Phase 2
Study within three (3) business days after such report becomes final, and
(2) the Phase 2 Data by the earlier of (A) fifteen (15) business days after such
Phase 2 Data has been received by the Company from its third-party contractor
and (B) one (1) business day after such Phase 2 Data has been approved for
release to Optionee by the Company’s Board of Directors.

5.5. Acquisition Proposals. ****

5.6. Takeover Laws. If any “fair price,” “moratorium” or “control share
acquisition” statute or other similar anti-takeover statute or regulation shall
become applicable to the transactions contemplated by this Agreement or the
Merger Agreement, the Company and its Board of Directors shall use their best
efforts to grant such approvals and take such actions as are necessary so that
the transactions contemplated by this Agreement and the Merger Agreement may be
consummated as promptly as practicable on the terms contemplated hereby and
thereby and otherwise act to minimize the effects of any such statute or
regulation on the transactions contemplated hereby and thereby.

5.7. Required Company Stockholder Vote; Voting Agreement. ****.

 

45



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

5.8. Access to Information. From and after the date hereof and until the earlier
of the Option Termination Date or, if the Option is exercised prior to the
Option Termination Date, the Merger Agreement Execution Date, (a)(i) the Company
shall provide the Optionee, on a semi-annual basis, a written report and/or
powerpoint slide deck covering the Company’s activities for the preceding period
to develop and test the OBS Development Product and obtain governmental
approvals necessary for marketing the OBS Development Product, including, if
applicable, a description of any material issues that have arisen in such
preceding period, and (ii) upon reasonable request, in writing, to the Company
by Optionee, the Company shall meet with the Optionee at the Company’s offices
or via telephone to discuss the written report and the general development
status of the OBS Development Product, provided that the Company shall not be
obligated to meet with the Optionee more than once semi-annually, and (b) the
Company shall deliver to Optionee a copy of any formal project-related
correspondence received by or submitted to the FDA or any analogous foreign
Governmental Body promptly following delivery or receipt of the same. In
addition, following the Company’s delivery of the Operating Plan to the Optionee
pursuant to Section 5.1(b)(iv), the Company and Optionee shall work in good
faith to make such changes to such Operating Plan as the parties may mutually
agree; provided that until such time as the parties have approved such Operating
Plan, the Company shall continue to operate consistent in all material respects
with the most recently-approved Operating Plan.

5.9. Option Milestone Payments.

(a) Optionee shall, within ten (10) business days following its receipt of an
Option Milestone Payment Notification, pay to the Company the applicable Option
Milestone Payment Amount payable upon achievement of the applicable Option
Milestone, in each case in immediately available funds by check or by wire
transfer to such bank account or accounts as may be specified in the Option
Milestone Payment Notification; provided, however, that with respect to (i) the
First Option Milestone Payment and the Second Option Milestone Payment, the
payment of the applicable Option Milestone Payment Amount shall not be required
to be made until Parent has received Voting Agreements executed by Stockholders
representing the First Option Required Company Stockholder Vote and the Second
Option Required Company Stockholder Vote, respectively, which payment shall be
made by Parent within the later of five (5) business days of Parent’s receipt
thereof and the end of the ten (10) business day period following the applicable
Option Milestone Payment Notification, and (ii) the Third Option Milestone
Payment, the Third Option Milestone Payment Amount shall be delivered
concurrently with the Continuation Notice, if any.

(b) Following the date hereof, unless and until a Technical Failure has
occurred, the Company shall act in good faith and shall use Option Milestone
Diligence Efforts to cause each of the Option Milestones to be achieved as
promptly as reasonably practicable following the date hereof. “Option Milestone
Diligence Efforts” means the ****

 

46



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

ARTICLE VI

INDEMNIFICATION

6.1. Survival. The representations and warranties made by the Company in Article
III and by Optionee in Article IV shall survive the date hereof and shall expire
on the earlier of the (a) Merger Execution Date and (b) the Option Termination
Date (the “Survival Period”). All covenants and agreements of the parties
contained in this Agreement shall survive from and after the date hereof through
the Survival Period, except that the indemnification obligations under this
Article VI shall continue as to (i) the covenants set forth in Sections 8.1, 8.2
and 8.8, as to all of which no time limitation shall apply, (ii) the obligation
of Optionee to pay any Option Milestone Payments, which shall survive until
paid, to the extent due, and (iii) any Damages which an Indemnified Party has
notified the Indemnitor in accordance with the requirements of this Article VI
on or prior to the date such indemnification would otherwise terminate in
accordance with this Section 6.1, as to which the obligation of the Indemnitor
shall continue (x) if the Option is exercised prior to the Option Termination
Date, as indemnifiable claims under the Merger Agreement as set forth in
Section 6.3(e), or (y) if the Option is not exercised prior to the Option
Termination Date, until the liability of the Indemnitor for such Damages
actually incurred shall have been finally determined, and the Indemnitor shall
have reimbursed the Indemnified Party for the full amount of such Damages, in
accordance with this Article VI.

6.2. Right to Indemnification.

(a) Subject to the limitations set forth in this Article VI, from and after the
date hereof, the Optionee Indemnitees shall be entitled to be indemnified, up to
an amount not exceeding the Indemnity Cap, against any Damages actually incurred
by any Optionee Indemnitee arising out of or resulting from: (i) any breach of
any representation or warranty set forth in Article III; or (ii) any breach of
any covenant or agreement of the Company set forth in this Agreement; provided,
however, that the Indemnity Cap and the Basket shall not apply to any claims
related to an inaccuracy or breach of any representations, warranties, covenants
or agreements under **** (collectively, the “Fundamental Representations”), and
any claims based on a finding of actual fraud involving a knowing and
intentional misrepresentation of a fact material to the transactions
contemplated by this Agreement made with the intent of inducing any other party
hereto to enter into this Agreement and upon which such other party has relied
(as opposed to any fraud claim based on constructive knowledge, negligent
misrepresentation or a similar theory) under applicable tort laws.

(b) Subject to the limitations set forth in this Article VI, from and after the
date hereof, the Company Indemnitees shall be entitled to be indemnified by
Optionee against any Damages actually incurred by any Company Indemnitee arising
out of or resulting from: (i) any breach of any representation or warranty set
forth in Article IV; or (ii) any material breach of any covenant or agreement of
Optionee set forth in this Agreement.

 

47



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

6.3. Limitations on Liability.

(a) Each of the Company and Optionee agrees that, from and after the date
hereof, except with respect to remedies that cannot be waived as a matter of law
(including fraud) and injunctive and provisional relief (including specific
performance), this Article VI shall be the exclusive remedy with respect to any
breaches of the representations and warranties set forth in this Agreement. No
current or former stockholder, director, officer, employee, agent, consultant,
Affiliate or advisor of the Company shall have any Liability of any nature to an
Optionee Indemnitee with respect to any breach of any representation, warranty,
covenant or agreement contained in, or any other claims based upon, arising out
of, or otherwise in respect of, this Agreement. No current or former
stockholder, director, officer, employee, agent, consultant, Affiliate or
advisor of Optionee shall have any Liability of any nature to any Company
Indemnitee with respect to any breach of any representation, warranty, covenant
or agreement contained in, or any other claims based upon, arising out of, or
otherwise in respect of, this Agreement.

(b) Without limiting the effect of any other limitation contained in this
Article VI, the indemnification provided for in Section 6.2 shall not apply
except to the extent that the aggregate Damages against which an Optionee
Indemnitee would otherwise be entitled to be indemnified under this Article VI
exceeds **** percent of the Indemnity Cap (the “Basket”), in which event the
Optionee Indemnitee shall, subject to the other limitations contained herein, be
entitled to be indemnified only against the portion of such Damages in excess of
the Basket; provided, however, the Basket shall not apply to any claims related
to a breach of any Fundamental Representation.

(c) For purposes of computing the amount of any Damages incurred by an Optionee
Indemnitee under this Article VI, there shall be deducted an amount equal to the
amount of any insurance proceeds actually received or reasonably expected to be
received by the Optionee Indemnitee or any of its Affiliates in connection with
such Damages or any of the circumstances giving rise thereto (it being
understood that the Optionee Indemnitee and any of its Affiliates shall use
commercially reasonable efforts to obtain such proceeds).

(d) Nothing in this Section 6.3 shall limit, and neither the Indemnity Cap nor
the Basket shall apply to, any remedy Optionee or the Company may have against
any Person for actual fraud involving a knowing and intentional
misrepresentation of a fact material to the transactions contemplated by this
Agreement made with the intent of inducing any other party hereto to enter into
this Agreement and upon which such other party has relied (as opposed to any
fraud claim based on constructive knowledge, negligent misrepresentation or a
similar theory) under applicable tort laws.

(e) Optionee shall have the right, exercisable by delivery of written notice to
the Company delivered on or prior to the Closing Date, to setoff against the
Closing Payment Amount (as defined in the Merger Agreement) an amount equal to
the aggregate amount of all Damages relating to claims for indemnification made
by an Optionee Indemnitee pursuant to this

 

48



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Article VI which have been finally determined to be owed to the Optionee
Indemnitee pursuant to this Agreement but which have not been paid by the
Company as of the Closing Date. In addition, any pending claims for
indemnification made by an Optionee Indemnitee pursuant to Article VI which have
not been finally determined to be owed to such Optionee Indemnitee as of the
Closing Date, subject in each case, for the avoidance of doubt, to all of the
limitations on indemnification set forth in this Article VI, shall be treated as
indemnifiable claims under the Merger Agreement and upon final determination
thereof, reimbursed by the Company in accordance with and subject to the
provisions of the Merger Agreement and the Escrow Agreement (as defined in the
Merger Agreement), as applicable.

6.4. Procedure for Claims between Parties.

(a) Any Person seeking to be indemnified for Damages pursuant to Section 6.2
(the “Indemnified Party”), other than with respect to a Third-Party Claim,
shall, within the Survival Period provided for in Section 6.1 above, if
applicable, give to the Person which is obligated pursuant to this Article VI to
provide indemnification as set forth herein (the “Indemnitor”) a notice (a
“Claim Notice”) describing in reasonable detail the facts giving rise to any
claims for indemnification hereunder and shall include in such Claim Notice (if
then known) the amount or the method of computation of the amount of such claim,
and a reference to the provision of this Agreement or any agreement, certificate
or instrument executed pursuant hereto or in connection herewith upon which such
claim is based.

(b) The Indemnitor shall have thirty (30) days following receipt of any Claim
Notice pursuant hereto to (i) agree to the amount or method of determination set
forth in the Claim Notice to pay such amount to (A) an Optionee Indemnitee in
immediately available funds or (B) a Company Indemnitee in immediately available
funds, or (ii) provide such Person with notice that they disagree with the
amount or method of determination set forth in the Claim Notice, and the parties
shall thereafter attempt to resolve the disagreement by negotiation in good
faith; provided that if the parties are unable to reach agreement within sixty
(60) days of such notice, the dispute shall be submitted for final adjudication
to the applicable court sitting in the State of Delaware in accordance with
Section 8.13.

6.5. Defense of Third-Party Claims.

(a) Third-Party Claims. In the event of the assertion or commencement by any
third Person of any claim or proceeding (whether against any Optionee
Indemnitee, Company Indemnitee, or any other Person) (a “Third-Party Claim”)
with respect to which an Indemnitor may become obligated to indemnify, hold
harmless, compensate or reimburse any Optionee Indemnitee or Company Indemnitee
pursuant to this Article VI, then:

(i) with respect to Third-Party Claims that relate solely to the payment of
money damages and will not have an adverse effect on the business, operations,
prospects, or reputation of the Company or Optionee ****, then the **** shall
have thirty (30) days after receipt of the **** notice of a given Third-Party
Claim to deliver to the

 

49



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

**** a written acknowledgement that such Third-Party Claim is an indemnifiable
claim for which it is liable and, at its election, to conduct and control the
defense and settlement of such Third-Party Claim at its own expense with counsel
reasonably satisfactory to the ****, in which case: (A) the **** may participate
in, but not control, such defense or settlement through counsel chosen by such
**** at its own expense; (B) the **** shall use reasonable efforts to make
available to the **** any documents and materials that are under the direct or
indirect control of the **** or any of its subsidiaries or other Affiliates that
may be necessary to the defense of such Third-Party Claim; (D) the **** shall
execute such documents and take such other actions as the **** may reasonably
request for the purpose of facilitating the defense of, or any settlement,
compromise or adjustment relating to, such Third-Party Claim; (E) the **** shall
otherwise fully cooperate as reasonably requested by the **** in the defense of
such Third-Party Claim; (F) the **** shall not admit any liability with respect
to such Third-Party Claim; and (G) the **** shall not enter into any agreement
providing for the settlement or compromise of such Third-Party Claim or the
consent to the entry of a judgment with respect to such Third-Party Claim
without the prior written consent of **** (which consent shall not be
unreasonably withheld, conditioned or delayed) if such settlement agreement
imposes a non-monetary commitment by the ****; or

(ii) with respect to Third-Party Claims for which the **** does not so notify
the **** within such thirty (30) day period of its election to proceed with the
control and defense of such Third-Party Claim, or if such Third-Party Claim does
not relate solely to the payment of money damages or will have an adverse effect
on the business, operations, prospects, or reputation of the Company or
Optionee, then: (A) the **** shall diligently defend such Third-Party Claim;
(B) the **** shall use reasonable efforts to make available to the **** any
documents and materials that are under the direct or indirect control of the
**** or any of its Subsidiaries or other Affiliates that may be necessary to the
defense of such Third-Party Claim; and (C) the **** shall, subject to the
limitations set forth in this Article VI, be entitled to indemnification under
this Article VI in respect of such Third-Party Claim; provided, that the ****
shall have no right to seek indemnification under this Article VI in respect of
such Third-Party Claim for any agreement providing for the settlement or
compromise of such Third-Party Claim or the consent to the entry of a judgment
with respect to such Third-Party Claim entered into without the prior written
consent of the **** (which consent shall not be unreasonably withheld,
conditioned or delayed).

(b) Notice and Procedures. The **** shall give the **** prompt written notice of
any Third-Party Claim against such ****; provided, that any failure on the part
of the **** to so notify the **** shall not limit any of the obligations of the
**** under this Article VI (except to the extent such failure materially
prejudices the defense of such Third-Party Claim).

6.6. Subrogation. To the extent that an Indemnified Party is entitled to and
receives indemnification pursuant to this Article VI, the Indemnitor shall be
entitled to exercise, and shall be subrogated (on a non-recourse basis and
without any representation or warranty by the

 

50



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Indemnified Party) to, any rights and remedies (including rights of indemnity,
rights of contribution and other rights of recovery) that the Indemnified Party
or any of the Indemnified Party’s subsidiaries or other Affiliates may have
against any other Person with respect to any Damages, circumstances or matter to
which such indemnification is directly related. The Indemnified Party shall take
such actions as the Indemnitor may reasonably request for the purpose of
enabling the Indemnitor to perfect or exercise the right of subrogation of the
Indemnitor under this Section 6.6. Any payment received in respect of such
rights and remedies shall be distributed, first, to the Indemnitor in an amount
equal to the aggregate payments made by the Indemnitor to the Indemnified Party
in respect of such indemnification and, second, the balance, if any, to the
Indemnified Party.

6.7. Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE
IN THIS AGREEMENT OR PROVIDED FOR UNDER ANY APPLICABLE LAW, (A) NO PARTY NOR ANY
STOCKHOLDER NOR ANY CURRENT OR FORMER STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE,
CONSULTANT, AFFILIATE OR ADVISOR OF ANY OF THE FOREGOING, SHALL, IN ANY EVENT,
BE LIABLE TO ANY OTHER PERSON, EITHER IN CONTRACT, TORT OR OTHERWISE, FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR ANY DAMAGES
ASSOCIATED WITH ANY LOST PROFITS OR LOST OPPORTUNITIES OF SUCH OTHER PERSON
(INCLUDING LOSS OF FUTURE REVENUE, INCOME OR PROFITS, DIMINUTION OF VALUE OR
LOSS OF BUSINESS REPUTATION) RELATING TO THE BREACH OR ALLEGED BREACH HEREOF,
WHETHER OR NOT THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED TO THE OTHER
PARTY IN ADVANCE OR COULD HAVE BEEN REASONABLY FORESEEN BY SUCH OTHER PARTY; AND
(B) THE OPTION MILESTONE PAYMENT AMOUNTS PAYABLE BY OPTIONEE SHALL BE CONSIDERED
DIRECT DAMAGES, AND NOT OTHERWISE SPECIAL, INDIRECT, OR CONSEQUENTIAL IN NATURE.

6.8. Characterization of Indemnification Payments. The parties agree that any
indemnification payments made pursuant to this Article VI shall be treated for
all Tax purposes as an adjustment to the Option Consideration and Option
Milestone Payments unless otherwise required by Law.

ARTICLE VII

TERMINATION

7.1. Termination Rights. Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the
Option Termination Date:

(a) by the mutual written consent of the Company and Optionee;

(b) by Optionee by delivery of written notice to the Company (i) if the First
Option Milestone has not been achieved by ****, (ii) if the Second Option
Milestone has not been achieved by ****, or (iii) in connection with the second
Exercise Withdrawal Notice under Section 2.6(c);

 

51



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(c) by the Company, if the Optionee fails to make any Option Milestone Payments
when due, including the failure of the Optionee to timely deliver a Continuation
Notice;

(d) by either party, if the Option has not been exercised by June 30, 2015; or

(e) by the Optionee if a Technical Failure has occurred.

7.2. Effect of Termination. In the event that this Agreement shall be terminated
pursuant to this Article VII, all further obligations of the parties under this
Agreement (other than under Article VI and Sections 8.1, 8.2, 8.8 and 8.13)
shall be terminated without further liability of either party to the other;
provided, however, that nothing herein shall relieve either party from liability
for its willful breach of this Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Confidential Nature of Information. Each party hereto agrees that all
documents, materials and other information which it shall have obtained
regarding the other party during the course of the negotiations leading to the
execution of this Agreement (whether obtained before or after the date of this
Agreement), the investigation provided for herein and the preparation of this
Agreement and other related documents shall be held in confidence pursuant to
the Confidentiality Agreement.

8.2. No Public Announcement. Neither the Company nor Optionee shall, without the
prior written approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that either party shall be so obligated by Requirements of
Law or the rules of any stock exchange, in which case the other party shall be
advised and the parties shall use their reasonable best efforts to cause a
mutually agreeable release or announcement to be issued; provided, that the
foregoing shall not preclude communications or disclosures necessary to
implement the provisions of this Agreement or to comply with accounting and
Securities and Exchange Commission disclosure obligations.

 

52



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

8.3. Notices. All notices, consents and other communications hereunder shall be
in writing and shall be deemed to have been duly given (a) when delivered by
hand or by Federal Express or a similarly reputable overnight courier, (b) upon
receipt, if sent by registered or certified mail, return receipt requested or
(c) when successfully transmitted by facsimile (with a confirming copy of such
communication to be sent as provided in clause (a) or (b) above), in each case
to the party for whom intended, at the address or facsimile number for such
party set forth below:

If to Optionee, to:

ViroPharma Incorporated

730 Stockton Drive

Exton, PA 19341

Attention: J. Peter Wolf, Esq., VP & General Counsel

Facsimile: (610) 458-7380

with a copy to (which shall not constitute notice):

DLA Piper LLP (US)

300 Campus Drive, Suite 100

Florham Park, NJ 07932

Attention: Andrew P. Gilbert, Esq.

Facsimile: (973) 520-2551

If to the Company, to:

Meritage Pharma, Inc.

12481 High Bluff Drive, Suite 160

San Diego, CA 92130

Attention: Chief Executive Officer

Facsimile: (858) 436-1674

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130

Attention: Scott N. Wolfe, Esq.

Facsimile: (858) 523-5450

or to such other address as such party may indicate by a notice delivered to the
other party hereto in accordance with this Section 8.3.

8.4. Successors and Assigns.

(a) This Agreement may not be assigned by either party without the prior written
consent of the other party; provided, however, that Optionee shall be entitled
to assign this Agreement to any Affiliate of Optionee without the consent of the
Company, provided that no such assignment shall relieve Optionee of its
obligations hereunder.

 

53



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and permitted assigns. The successors and permitted
assigns hereunder shall include, in the case of Optionee, any permitted assignee
as well as the successors in interest to such permitted assignee (whether by
merger, liquidation (including successive mergers or liquidations) or
otherwise). Nothing in this Agreement, expressed or implied, is intended or
shall be construed to confer upon any Person other than the parties and
successors and assigns permitted by this Section 8.4 any right, remedy or claim
under or by reason of this Agreement as a third party beneficiary or otherwise.

8.5. Entire Agreement; Amendments. This Agreement, the exhibits and schedules
referred to herein and the documents delivered pursuant hereto and the
Confidentiality Agreement contain the entire understanding of the parties hereto
with regard to the subject matter contained herein or therein, and supersede all
prior agreements, understandings or letters of intent between the parties
hereto. This Agreement shall not be amended, modified or supplemented except by
a written instrument signed by an authorized representative of each of the
parties hereto.

8.6. Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

8.7. Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party or parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently authorized
for the purposes of this Agreement if, as to any party, it is authorized in
writing by an authorized representative of such party. The failure of any party
hereto to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

8.8. Expenses. Subject to Sections 5.1(a) and 5.3(c)(iv), each party hereto will
pay all costs and expenses incident to its negotiation and preparation of this
Agreement and to its performance and compliance with all agreements and
conditions contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel and accountants.

8.9. Execution in Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to the other party. Delivery of an executed counterpart of
a signature page to this Agreement shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

54



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

8.10. Exclusivity of Representations and Warranties. It is the explicit intent
and understanding of each of the parties to this Agreement that no party to this
Agreement, nor any of their respective Affiliates, representatives or agents, is
making any representation or warranty whatsoever, oral or written, express or
implied, other than those set forth in this Agreement (as qualified by the
Company Disclosure Schedule), and none of the parties to this Agreement is
relying on any statement, representation or warranty, oral or written, express
or implied, made by another party to this Agreement or such other party’s
Affiliates, representatives or agents, except for the representations and
warranties set forth in this Agreement.

8.11. Force Majeure. Neither party shall be responsible to the other for any
failure or delay in performing any of its obligations under this Agreement or
for other nonperformance hereunder if such delay or nonperformance is caused by
strike, stoppage of labor, lockout or other labor trouble, fire, flood,
accident, war, act of terrorism, act of God or of the government of any country
or of any local government, or by any other similar cause that is unavoidable
and beyond the control of such party. In such event, the party affected will use
commercially reasonable efforts to resume performance of its obligations.

8.12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (excluding the conflicts of law provisions) of
the State of Delaware.

8.13. Submission to Jurisdiction. The Company and Optionee hereby irrevocably
submit in any suit, action or proceeding arising out of or related to this
Agreement or any of the transactions contemplated hereby or thereby to the
jurisdiction of the United States District Court for the District of Delaware
and the jurisdiction of any court of the State of Delaware located in
Wilmington, Delaware and waive any and all objections to jurisdiction that they
may have under the laws of the State of Delaware or the United States.

8.14. Waiver of Jury Trial. EACH OF OPTIONEE AND THE COMPANY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF OPTIONEE OR THE COMPANY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

[Remainder of page intentionally left blank; signature page follows.]

 

55



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

VIROPHARMA INCORPORATED By:   /s/ Vincent J. Milano Name:   Vincent J. Milano
Title:   President and Chief Executive Officer

 

MERITAGE PHARMA, INC. By:   /s/ Elaine M. Phillips Name:   Elaine M. Phillips,
Ph.D. Title:   President and Chief Executive Officer

 

56



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Exhibit A

Form of Voting and Indemnity Agreement

[See attached]

 

57



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Exhibit B

Form of Merger Agreement

[See attached]

 

58



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Exhibit C

Operating Plan

[See attached]

 

59



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Exhibit D

Form of Opinion of Latham & Watkins LLP

[See attached]

 

60